REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

 

by and among

 

WORLD HEALTH ALTERNATIVES, INC.

BETTER SOLUTIONS, INC.,

JC NATIONWIDE, INC. (f/k/a MedTech Medical Staffing of Boca Raton, Inc.),

MEDTECH STAFFING OF NEW ENGLAND, INC.,

MEDTECH FRANCHISING, INC.,

WORLD HEALTH STAFFING INC., and

WORLD HEALTH STAFFING, INC. (f/k/a MedTech Medical Staffing of Orlando, Inc.),

as Borrower

 

and

 

CAPITALSOURCE FINANCE LLC,

as Lender

 

Dated as of

February 14, 2005

 

 



--------------------------------------------------------------------------------

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

I.    DEFINITIONS    1      1.1    General Terms    1 II.    ADVANCES, PAYMENT
AND INTEREST    2      2.1    The Revolving Facility    2      2.2    The
Revolving Loans; Maturity    2      2.3    Interest on the Revolving Facility   
2      2.4    Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate    3      2.5    Revolving Facility Collections; Repayment;
Borrowing Availability and Lockbox    3      2.6    The Term Loan Facility    4
     2.7    Interest on the Term Loan    4      2.8    Repayment of Term Loan;
Maturity    4      2.9    Promise to Pay; Manner of Payment    5      2.10   
Repayment of Excess Advances    5      2.11    Other Mandatory Prepayments    5
     2.12    Payments by Lender    6      2.13    Grant of Security Interest;
Collateral    6      2.14    Collateral Administration    7      2.15    Power
of Attorney    9      2.16    Evidence of Loans    9

III.

   FEES AND OTHER CHARGES    10      3.1    Commitment Fee    10      3.2   
Unused Line Fee    10      3.3    Computation of Fees; Lawful Limits    10     
3.4    Default Rate of Interest    11      3.5    Acknowledgement of Joint and
Several Liability    11      3.6    Debt Service Reserve    11      3.7   
Finance Fee    12

IV.

   CONDITIONS PRECEDENT    12      4.1    Conditions to Initial Advance, Funding
of Term Loan and Closing    12      4.2    Conditions to Each Advance and
Funding of Term Loan    14

V.

   REPRESENTATIONS AND WARRANTIES    15      5.1    Organization and Authority
   15      5.2    Loan Documents    15      5.3    Subsidiaries, Capitalization
and Ownership Interests    16      5.4    Properties    16      5.5    Other
Agreements    16      5.6    Litigation    17      5.7    Hazardous Materials   
17      5.8    Tax Returns; Governmental Reports    17      5.9    Financial
Statements and Reports    17      5.10    Compliance with Law    18      5.11   
Intellectual Property    18

 



--------------------------------------------------------------------------------

                    Page


--------------------------------------------------------------------------------

          5.12    Licenses and Permits; Labor    18           5.13    No Default
   19           5.14    Disclosure    19           5.15    Existing
Indebtedness; Investments, Guarantees and Certain Contracts    19           5.16
   Other Agreements    19           5.17    Insurance    19           5.18   
Names; Location of Offices, Records and Collateral    20           5.19   
Non-Subordination    20           5.20    Accounts    20           5.21   
Survival    21      VI.    AFFIRMATIVE COVENANTS    21           6.1   
Financial Statements, Borrowing Certificate, Financial Reports and Other
Information    21           6.2    Payment of Obligations    22           6.3   
Conduct of Business and Maintenance of Existence and Assets    23           6.4
   Compliance with Legal and Other Obligations    23           6.5    Insurance
   24           6.6    True Books    24           6.7    Inspection; Periodic
Audits    24           6.8    Further Assurances; Post Closing    25          
6.9    Payment of Indebtedness    24           6.10    Lien Searches    25     
     6.11    Use of Proceeds    25           6.12    Collateral Documents;
Security Interest in Collateral    25           6.13    Right of First Refusal
   26           6.14    Taxes and Other Charges    26           6.15    Payroll
Taxes    26           6.16    Change of Control    27      VII.    NEGATIVE
COVENANTS    28           7.1    Financial Covenants    28           7.2   
Permitted Indebtedness    28           7.3    Permitted Liens    27          
7.4    Investments; New Facilities or Collateral; Subsidiaries    28          
7.5    Dividends; Redemptions    29           7.6    Transactions with
Affiliates    29           7.7    Charter Documents; Life Insurance Policy;
Fiscal Year; Name; Jurisdiction of Organization; Dissolution; Use of Proceeds   
29           7.8    Truth of Statements    30           7.9    IRS Form 8821   
31           7.10    Transfer of Assets    31           7.11    Payment on
Permitted Subordinated Debt    31      VIII.    EVENTS OF DEFAULT    32      IX.
   RIGHTS AND REMEDIES AFTER DEFAULT    34           9.1    Rights and Remedies
   34           9.2    Application of Proceeds    35           9.3    Rights of
Lender to Appoint Receiver    36           9.4    Rights and Remedies not
Exclusive    36

 

ii



--------------------------------------------------------------------------------

                    Page


--------------------------------------------------------------------------------

     X.    WAIVERS AND JUDICIAL PROCEEDINGS    36           10.1    Waivers   
36           10.2    Delay; No Waiver of Defaults    36           10.3    Jury
Waiver    37      XI.    EFFECTIVE DATE AND TERMINATION    37           11.1   
Termination and Effective Date Thereof    37           11.2    Survival    38  
   XII.    MISCELLANEOUS    39           12.1    Governing Law; Jurisdiction;
Service of Process; Venue    39           12.2    Successors and Assigns;
Participations; New Lenders    39           12.3    Application of Payments   
40           12.4    Indemnity    40           12.5    Notice    41          
12.6    Severability; Captions; Counterparts; Facsimile Signatures    41       
   12.7    Expenses    41           12.8    Entire Agreement    42          
12.9    Lender Approvals    42           12.10    Confidentiality and Publicity
   42           12.11    Release of Lender    42           12.12    Agent    43
          12.13    Release of Collateral    43           12.14    Agreement
Controls    44

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

 

THIS REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT (the “Agreement”) dated
as of February 14, 2005, is entered into by and among WORLD HEALTH ALTERNATIVES,
INC., a Florida corporation and BETTER SOLUTIONS, INC., a Pennsylvania
corporation, JC NATIONWIDE, INC., (f/k/a MedTech Medical Staffing of Boca Raton,
Inc.), a Delaware corporation, MEDTECH MEDICAL STAFFING OF NEW ENGLAND, INC., a
Delaware corporation, MEDTECH FRANCHISING, INC., a Delaware corporation, WORLD
HEALTH STAFFING, INC., a California corporation, and WORLD HEALTH STAFFING, INC.
(f/k/a MedTech Medical Staffing of Orlando, Inc.), a Delaware corporation
(individually and collectively, “Borrower”), and CAPITALSOURCE FINANCE LLC, a
Delaware limited liability company (“Lender”).

 

WHEREAS, Borrower has requested that Lender make available to Borrower a
revolving credit facility (the “Revolving Facility”) in a maximum principal
amount at any time outstanding of up to Thirty Five Million and No/100 Dollars
($35,000,000.00) (the “Facility Cap”), and a term loan (the “Term Loan”) in a
maximum principal amount of Seven Million Five Hundred Thousand and No/100
Dollars ($7,500,000.00) (the “Maximum Loan Amount”), the proceeds of which shall
be used by Borrower as a provider of healthcare staffing services to refinance
existing indebtedness, for its working capital needs and other general corporate
purposes not prohibited under this Agreement thereafter and for payments to
Lender hereunder; and

 

WHEREAS, Lender is willing to make the Revolving Facility and the Term Loan
available to Borrower upon the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower and Lender hereby agree as follows:

 

I. DEFINITIONS

 

1.1 General Terms

 

For purposes of this Agreement, in addition to the definitions above and
elsewhere in this Agreement, the terms listed in Appendix A and Annex I hereto
shall have the meanings given such terms in Appendix A and Annex I, which are
incorporated herein and made a part hereof. All capitalized terms used which are
not specifically defined herein shall have meanings provided in Article 9 of the
UCC in effect on the date hereof to the extent the same are used or defined
therein. Unless otherwise specified herein or in Appendix A, any agreement,
contract or instrument referred to herein or in Appendix A shall mean such
agreement as modified, amended, restated or supplemented from time to time.
Unless otherwise specified, as used in the Loan Documents or in any certificate,
report, instrument or other document made or delivered pursuant to any of the
Loan Documents, all accounting terms not defined in Appendix A, Annex I or
elsewhere in this Agreement shall have the meanings given to such terms in and
shall be interpreted in accordance with GAAP. References herein to “Eastern
Time” shall mean eastern standard time or eastern daylight savings time as in
effect on any date of determination in the eastern United States of America.

 



--------------------------------------------------------------------------------

II. ADVANCES, PAYMENT AND INTEREST

 

2.1 The Revolving Facility

 

(a) Subject to the provisions of this Agreement, Lender shall make Advances to
Borrower under the Revolving Facility from time to time during the Term,
provided that, notwithstanding any other provision of this Agreement, the
aggregate amount of all Advances at any one time outstanding under the Revolving
Facility shall not exceed either the lesser of (a) the Facility Cap, and (b) the
Availability. The Revolving Facility is a revolving credit facility, which may
be drawn, repaid and redrawn, from time to time as permitted under this
Agreement. Any determination as to whether there is availability within the
Availability shall be made by Lender in its Permitted Discretion and is final
and binding upon Borrower. Unless otherwise permitted by Lender, each Advance
shall be in an amount of at least $1,000. Subject to the provisions of this
Agreement, Borrower may request Advances under the Revolving Facility up to and
including the value, in U.S. Dollars, of eighty five percent (85%) of the
Borrowing Base minus, if applicable, amounts reserved pursuant to this Agreement
(such calculated amount being referred to herein as the “Availability”).
Advances under the Revolving Facility automatically shall be made for the
payment of interest on the Revolving Loan and other Obligations on the date when
due to the extent available and as provided for herein.

 

(b) Lender has established the above-referenced advance rate for Availability
and, in its Permitted Discretion, may further adjust the Availability and such
advance rate by applying percentages (known as “liquidity factors”) to Eligible
Receivables by payor class based upon Borrower’s actual recent collection
history for each such payor class in a manner consistent with Lender’s
underwriting practices and procedures, including without limitation Lender’s
review and analysis of, among other things, Borrower’s historical returns,
rebates, discounts, credits and allowances (collectively, the “Dilution Items”).
Such liquidity factors and the advance rate for Availability may be adjusted by
Lender throughout the Term as warranted by Lender’s underwriting practices and
procedures in its Permitted Discretion. Also, Lender shall have the right to
establish from time to time, in its sole credit judgment, reserves against the
Borrowing Base, which reserves shall have the effect of reducing the amounts
otherwise eligible to be disbursed to Borrower under the Revolving Facility
pursuant to this Agreement.

 

2.2 The Revolving Loans; Maturity

 

All amounts outstanding under the Revolving Loan and other Obligations shall be
due and payable in full, if not earlier in accordance with this Agreement, on
the last day of the Term.

 

2.3 Interest on the Revolving Facility

 

Interest on outstanding Advances under the Revolving Facility shall be payable
monthly in arrears on the first day of each calendar month at an annual rate of
Prime Rate plus one and one-half of one percent (1.5%); provided, however, that,
notwithstanding any provision of any Loan Document, for the purpose of
calculating interest on outstanding Advances under the Revolving Facility, the
Prime Rate, shall be not less than five and one half percent (5.5%), in each
case calculated on the basis of a 360-day year and for the actual number of
calendar days elapsed in each interest calculation period. Interest accrued on
each Advance under the Revolving Facility shall be due and payable on the first
day of each calendar month, in accordance with the procedures provided for in
Section 2.5 and Section 2.9, commencing March 1, 2005, and continuing until the
later of the expiration of the Term and the full performance and irrevocable
payment in full in cash of the Obligations and termination of this Agreement.

 

2



--------------------------------------------------------------------------------

2.4 Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate

 

So long as no Default or Event of Default shall have occurred and be continuing,
Borrower may give Lender irrevocable written notice requesting an Advance under
the Revolving Facility by delivering to Lender not later than 11:00 a.m.
(Eastern time) at least one but not more than four Business Days before the
proposed borrowing date of such requested Advance (the “Borrowing Date”), a
completed Borrowing Certificate and relevant supporting documentation
satisfactory to Lender, which shall (i) specify the proposed Borrowing Date of
such Advance which shall be a Business Day, (ii) specify the principal amount of
such requested Advance, (iii) certify the matters contained in Section 4.2 and
(iv) specify the amount of any offsets or recoupments of any Account Debtor
being sought, requested or claimed, or, to Borrower’s knowledge, threatened
against Borrower or Borrower’s Affiliates. Each time a request for an Advance is
made, and, in any event and regardless of whether an Advance is being requested,
on Tuesday of each week during the Term (and more frequently if Lender shall so
request in its Permitted Discretion) until the Obligations are indefeasibly paid
in cash in full and this Agreement is terminated, Borrower shall deliver to
Lender a Borrowing Certificate accompanied by a separate detailed aging and
categorizing of Borrower’s accounts receivable and such other supporting
documentation with respect to the figures and information in the Borrowing
Certificate as Lender shall reasonably request from a credit or security
perspective or otherwise. On each Borrowing Date, Borrower irrevocably
authorizes Lender to disburse the proceeds of the requested Advance to the
appropriate Borrower’s account(s) as set forth on Schedule 2.4, in all cases for
credit to the appropriate Borrower (or to such other account as to which the
appropriate Borrower shall instruct Lender) via Federal funds wire transfer no
later than 4:00 p.m. (Eastern time).

 

2.5 Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox

 

Each Borrower shall maintain one or more lockbox accounts (individually and
collectively, the “Lockbox Account”) with one or more banks acceptable to Lender
(each, a “Lockbox Bank”), and shall execute with each Lockbox Bank one or more
agreements acceptable to Lender (individually and collectively, the “Lockbox
Agreement”), and such other agreements related thereto as Lender may require in
its Permitted Discretion. Each Borrower shall use its best efforts to ensure
that all collections of their respective Accounts and all other cash payments
received by any Borrower are paid and delivered directly from Account Debtors
and other Persons into the appropriate Lockbox Account. The Lockbox Agreements
shall provide that the Lockbox Banks immediately will transfer all funds paid
into the Lockbox Accounts into a depository account or accounts maintained by
Lender or an Affiliate of Lender at such bank as Lender may communicate to
Borrower from time to time (the “Concentration Account”). Notwithstanding and
without limiting any other provision of any Loan Document, Lender shall apply,
on a daily basis, all funds transferred into the Concentration Account pursuant
to the Lockbox Agreement and this Section 2.5 in such order and manner as
determined by Lender. To the extent that any Accounts are collected by Borrower
or any other cash payments received by any Borrower are not sent directly to the
appropriate Lockbox Account but are received by any Borrower or any of their
Affiliates, such collections and proceeds shall be held in trust for the benefit
of Lender and immediately remitted (and in any event within three (3) Business
Days), in the form received, to the appropriate Lockbox Account for immediate
transfer to the Concentration Account. Borrower has previously maintained a
lockbox with Bank of America and after Closing it will not instruct Account
Debtors to make payments to such lockbox and will on a daily basis forward any
collections into the Bank of America lockbox to the Lockbox Account for Lender.
Borrower acknowledges and agrees that compliance with the terms of this Section
2.5 is an essential term of this Agreement, and that, in addition to and
notwithstanding any other rights Lender may have hereunder, under any other Loan
Document, under applicable law or at equity, upon each and every failure by any
Borrower or any of their Affiliates

 

3



--------------------------------------------------------------------------------

to comply with any such terms Lender shall be entitled to assess a
non-compliance fee which shall operate to increase the Applicable Rate by two
percent (2.0%) per annum during any period of non-compliance, whether or not a
Default or an Event of Default occurs or is declared, provided that nothing
shall prevent Lender from considering any failure to comply with the terms of
this Section 2.5 to be a Default or an Event of Default. All funds transferred
to the Concentration Account for application to the Obligations under the
Revolving Facility shall be applied to reduce the Obligations under the
Revolving Facility, but, for purposes of calculating interest hereunder, shall
be subject to a four (4) Business Day clearance period. If as the result of
collections of Accounts and/or any other cash payments received by any Borrower
pursuant to this Section 2.5 a credit balance exists with respect to the
Concentration Account, such credit balance shall not accrue interest in favor of
a Borrower, but shall be available to the appropriate Borrower in accordance
with the terms of this Agreement. If applicable, at any time prior to the
execution of all or any of the Lockbox Agreements and operation of all or any of
the Lockbox Accounts, each Borrower and their Affiliates shall direct all
collections or proceeds it receives on Accounts or from other Collateral to the
accounts(s) and in the manner specified by Lender in its sole discretion.

 

2.6 The Term Loan Facility

 

Subject to the terms and conditions set forth in this Agreement, Lender agrees
to loan to Borrower on the Closing Date the Maximum Loan Amount in the form of
the Term Loan to be constituted of a single draw equal to such Maximum Loan
Amount to be disbursed to the appropriate Borrower’s account(s) as set forth on
Schedule 2.4. The Term Loan is not a revolving credit facility, and any
repayments of principal shall be applied to permanently reduce the Term Loan.

 

2.7 Interest on the Term Loan

 

Interest on the outstanding principal balance of the Term Loan shall be payable
monthly in arrears on the first day of each calendar month at an annual rate of
the Prime Rate plus four percent (4.0%), provided, however, that,
notwithstanding, any other provision of any Loan Document, the interest on the
outstanding principal balance of the Term Loan, the Prime Rate shall be not less
than five and one half percent (5.5%), in each case calculated on the basis of a
360-day year and for the actual number of calendar days elapsed in each interest
calculation period. Interest accrued on the Term Loan shall be due and payable
on the first day of each calendar month commencing March 1, 2005, and continuing
until the later of the Term Loan Maturity Date and the full performance and
indefeasible payment in full in cash of the Term Loan and all Obligations
related thereto (other than contingent indemnification obligations). Advances
under the Revolving Facility may be made automatically for the payment of
interest on the Term Loan and other Obligations on the date when due to the
extent available and as provided for herein.

 

2.8 Repayment of Term Loan; Maturity

 

Payment of the outstanding principal balance and all other amounts outstanding
under the Term Loan and all other Obligations due hereunder shall be due and
payable in full, and the Term Loan shall mature, if not earlier in accordance
with this Agreement, on the Term Loan Maturity Date.

 

Payment of the outstanding principal balance of the Term Loan (in addition to
the interest payments in Section 2.7) and all other amounts (other than
interest) outstanding under the Term Loan shall be made by a principal payment
of $208,333.33 on the first day of each month beginning on May 1, 2005.

 

4



--------------------------------------------------------------------------------

2.9 Promise to Pay; Manner of Payment

 

Borrower absolutely and unconditionally promises to pay, when due and payable
pursuant hereto, principal, interest and all other amounts payable hereunder, or
under any other Loan Document, without any right of rescission and without any
deduction whatsoever, including any deduction for any setoff, counterclaim or
recoupment, and notwithstanding any damage to, defects in or destruction of the
Collateral or any other event, including obsolescence of any property or
improvements. All payments made by Borrower (other than payments automatically
paid through Advances under the Revolving Facility as provided herein), shall be
made only by wire transfer on the date when due, without offset or counterclaim,
in U.S. Dollars, in immediately available funds to such account as may be
indicated in writing by Lender to Borrower from time to time. Any such payment
received after 2:00 p.m. (Eastern time) on the date when due shall be deemed
received on the following Business Day. Whenever any payment hereunder shall be
stated to be due or shall become due and payable on a day other than a Business
Day, the due date thereof shall be extended to, and such payment shall be made
on, the next succeeding Business Day, and such extension of time in such case
shall be included in the computation of payment of any interest (at the interest
rate then in effect during such extension) and/or fees, as the case may be.

 

2.10 Repayment of Excess Advances

 

Any balance of Advances under the Revolving Facility outstanding at any time in
excess of the lesser of the Facility Cap or the Availability shall be
immediately due and payable by Borrower without the necessity of any demand, at
the Payment Office, whether or not a Default or Event of Default has occurred or
is continuing and shall be paid in the manner specified in Section 2.9.

 

2.11 Other Mandatory Prepayments

 

In addition to and without limiting any provision of any Loan Document:

 

(a) if a Change of Control occurs that has not been consented to by Lender, on
or prior to the first Business Day following the date of such Change of Control,
Borrower shall prepay the Loans, including, without limitation, all outstanding
Advances and all other Obligations, in full in cash together with accrued
interest thereon to the date of prepayment and all other amounts owing to Lender
under the Loan Documents;

 

(b) if any Borrower sells any of its assets or properties (other than sales of
assets during the Term in an amount less than $25,000 in the aggregate), sells
or issues any securities (other than redeemable equity securities or any other
securities convertible into cash or debt securities), receives any property
damage insurance award which is not used to repair or replace the property
covered thereby or incurs any Indebtedness except for Permitted Indebtedness,
then it shall apply 100% (or such lesser amount as is required to indefeasibly
pay in full the Obligations) of the proceeds thereof to the prepayment of the
Loans together with accrued interest thereon and all other Obligations owing to
Lender under the Loan Documents, such payment to be applied at such time and in
such manner and order as Lender shall decide in its sole discretion; and

 

(c) until such time as the Obligations relating to the Term Loan are
indefeasibly paid in full in cash and fully performed, fifty percent (50%) of
Borrower’s Excess Cash Flow for each consecutive six (6) month period ending on
each June 30 and December 31 (commencing with the period ending June 30, 2005,
provided that for such initial period, such determination shall be made based
upon

 

5



--------------------------------------------------------------------------------

the 4 month period from March 1, 2005 through June 30, 2005) shall be paid by
Borrower to Lender and shall be applied by Lender to reduce the Obligations
relating to the Term Loan. Such payments shall be made no later than thirty (30)
calendar days after the date Borrower’s annual (10-K) and quarterly (10-Q)
filings are initially required (without extension) to be made with the United
States Securities and Exchange Commission, but in any event not later than (i)
seventy-five (75) calendar days after the end of each fiscal quarter ending each
June and (ii) one hundred twenty (120) calendar days after the end of each
fiscal quarter ending each December, to which such Excess Cash Flow relates,
provided, however, that such payments are to be applied to the Obligations
relating to the Term Loan in the inverse order of their maturity.

 

2.12 Payments by Lender

 

Should any amount required to be paid under any Loan Document be unpaid, after
the due date thereof, such amount may be paid by Lender, which payment shall be
deemed a request for an Advance under the Revolving Facility as of the date such
payment is due, and Borrower irrevocably authorizes disbursement of any such
funds to Lender by way of direct payment of the relevant amount, interest or
Obligations. No payment or prepayment of any amount by Lender or any other
Person shall entitle any Person to be subrogated to the rights of Lender under
any Loan Document unless and until the Obligations have been fully performed and
paid indefeasibly in cash and this Agreement has been terminated. Any sums
expended by Lender as a result of any Borrower’s or any Guarantor’s failure to
pay, perform or comply with any Loan Document or any of the Obligations may be
charged to Borrower’s account as an Advance under the Revolving Facility and
added to the Obligations.

 

2.13 Grant of Security Interest; Collateral

 

(a) To secure the payment and performance of the Obligations, each Borrower
hereby grants to Lender a continuing security interest in and Lien upon, and
pledges to Lender, all of its right, title and interest in and to the following
(collectively and each individually, the “Collateral”), which security interest
is intended to be a first priority security interest:

 

(i) all of such Borrower’s tangible personal property, including without
limitation all present and future Inventory and Equipment (including items of
equipment which are or become Fixtures), now owned or hereafter acquired;

 

(ii) all of such Borrower’s intangible personal property, including without
limitation all present and future Accounts, contract rights, Permits, General
Intangibles, Chattel Paper, Documents, Instruments and Deposit Accounts,
Investment Property, Letter-of-Credit Rights and Supporting Obligations, rights
to the payment of money or other forms of consideration of any kind, tax
refunds, insurance proceeds, now owned or hereafter acquired, and all intangible
and tangible personal property relating to or arising out of any of the
foregoing;

 

(iii) all of such Borrower’s present and future Government Contracts and rights
thereunder and the related Government Accounts and proceeds thereof, now or
hereafter owned or acquired by such Borrower; provided, however, that Lender
shall not have a security interest in any rights under any Government Contract
of such Borrower or in the related Government Account where the taking of such
security interest is a violation of an express prohibition contained in the
Government Contract (for purposes of this limitation, the fact that a Government
Contract is subject to, or otherwise refers to, Title 31, § 203 or Title 41, §
15 of the United States Code shall not be deemed an express prohibition against
assignment thereof) or is prohibited by applicable law, unless in any case
consent is otherwise validly obtained; and

 

6



--------------------------------------------------------------------------------

(iv) any and all additions and accessions to any of the foregoing, and any and
all replacements, products and proceeds (including insurance proceeds) of any of
the foregoing.

 

(b) Notwithstanding the foregoing provisions of this Section 2.13, such grant of
a security interest shall not extend to, and the term “Collateral” shall not
include, any General Intangibles of Borrower to the extent that (i) such General
Intangibles are not assignable or capable of being encumbered as a matter of law
or under the terms of any license or other agreement applicable thereto (but
solely to the extent that any such restriction shall be enforceable under
applicable law) without the consent of the licensor thereof or other applicable
party thereto, and (ii) such consent has not been obtained; provided, however,
that the foregoing grant of a security interest shall extend to, and the term
“Collateral” shall include, each of the following: (a) any General Intangible
which is in the nature of an Account or a right to the payment of money or a
proceed of, or otherwise related to the enforcement or collection of, any
Account or right to the payment of money, or goods which are the subject of any
Account or right to the payment of money, (b) any and all proceeds of any
General Intangible that is otherwise excluded to the extent that the assignment,
pledge or encumbrance of such proceeds is not so restricted, and (c) upon
obtaining the consent of any such licensor or other applicable party with
respect to any such otherwise excluded General Intangible, such General
Intangible as well as any and all proceeds thereof that might theretofore have
been excluded from such grant of a security interest and from the term
“Collateral.”

 

(c) Upon the execution and delivery of this Agreement, and upon the proper
filing of the necessary financing statements, recordation of the Collateral
Patent, Trademark and Copyright Assignment in the United States Patent and
Trademark Office and/or the United States Copyright Office, without any further
action, Lender will have a good, valid and perfected first priority Lien and
security interest in the Collateral, subject to no transfer or other
restrictions or Liens of any kind in favor of any other Person except for
Permitted Liens. No financing statement relating to any of the Collateral is on
file in any public office except those (i) on behalf of Lender, and/or (ii) in
connection with Permitted Liens and (iii) securing indebtedness to be repaid at
the Closing.

 

2.14 Collateral Administration

 

(a) All Collateral (except Deposit Accounts) will at all times be kept by
Borrower at the locations set forth on Schedule 5.18B hereto or in transit to
and from such locations (other than immaterial property, the nature and use of
which reasonably requires its location at other sites) and shall not, without
twenty (20) calendar days prior written notice to Lender, be moved therefrom
(other than to another such location), and in any case shall not be moved
outside the continental United States.

 

(b) Borrower shall keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit such records to Lender on such
periodic bases as Lender may request. In addition, if Accounts of Borrower in an
aggregate face amount in excess of $10,000 become ineligible because they fall
within one of the specified categories of ineligibility set forth in the
definition of Eligible Receivables, Borrower shall notify Lender of such
occurrence on the first Business Day following such occurrence and the Borrowing
Base shall thereupon be adjusted to reflect such occurrence. If requested by
Lender upon or at any time after the occurrence and during the continuation of
an Event of Default, Borrower shall execute and deliver to Lender formal written

 

7



--------------------------------------------------------------------------------

assignments of all of its Accounts weekly or daily as Lender may request,
including all Accounts created since the date of the last assignment, together
with copies of claims, invoices and/or other information related thereto. To the
extent that collections from such assigned accounts exceed the amount of the
Obligations, such excess amount shall not accrue interest in favor of Borrower,
but shall be available to the Borrower upon Borrower’s written request.

(c) Whether or not an Event of Default has occurred, any of Lender’s officers,
employees, representatives or agents shall have the right, at any time during
normal business hours, in the name of Lender, any designee of Lender or
Borrower, to verify the validity, amount or any other matter relating to any
Accounts of Borrower. Borrower shall cooperate fully with Lender in an effort to
facilitate and promptly conclude such verification process. Unless a Default or
Event of Default exists and is continuing, (i) Lender shall not charge Borrower
more than four (4) times per calendar year for such verification processes and
(ii) Lender shall give Borrower reasonable notice before commencing such
verification processes.

 

(d) To expedite collection, Borrower shall endeavor in the first instance to
make collection of its Accounts for Lender. Lender shall have the right at all
times after the occurrence and during the continuance of an Event of Default to
notify Account Debtors owing Accounts to Borrower that their Accounts have been
assigned to Lender and to collect such Accounts directly in its own name and to
charge collection costs and expenses, including reasonable attorney’s fees, to
Borrower.

 

(e) As and when determined by Lender in its Permitted Discretion, Lender will
perform the searches described in clauses (i) and (ii) below against Borrower
and Guarantors, all at Borrower’s expense: (i) UCC searches with the Secretary
of State of the jurisdiction of organization of each Borrower and Guarantor and
the Secretary of State and local filing offices of each jurisdiction where
Borrower and/or any Guarantors maintains their respective executive offices, a
place of business or assets; and (ii) lien searches with the United States
Patent and Trademark Office and the Untied States Copyright Office; and (iii)
judgment, federal tax lien and corporate and partnership tax lien searches, in
each jurisdiction searched under clause (i) above. So long as no Default or
Event of Default exists, Borrower shall only be required to pay for four (4)
such searches in any calendar year.

 

(f) Borrower (i) shall provide prompt written notice to its current bank to
transfer all items, collections and remittances to the Concentration Account,
(ii) shall upon the occurrence and during the continuation of an Event of
Default, provide prompt written notice to each Account Debtor that Lender has
been granted a lien and security interest in, upon and to all Accounts
applicable to such Account Debtor, and upon any failure to send such notices,
Borrower hereby authorizes Lender to send any and all similar notices to such
Account Debtors, (iii) shall direct each Account Debtor to make payments to the
appropriate Lockbox Account, and Borrower hereby authorizes Lender, upon any
failure to send such directions within ten (10) calendar days after the date of
this Agreement (or ten (10) calendar days after the Person becomes an Account
Debtor), to send any and all similar directions to such Account Debtors, and
(iv) shall do anything further that may be lawfully required by Lender to create
and perfect Lender’s lien on any collateral and effectuate the intentions of the
Loan Documents. At Lender’s request, Borrower shall promptly deliver to Lender
all items for which Lender must receive possession to obtain a perfected
security interest and all notes, certificates, and documents of title, Chattel
Paper, warehouse receipts, Instruments, and any other similar instruments
constituting Collateral.

 

8



--------------------------------------------------------------------------------

2.15 Power of Attorney

 

Lender is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrower (without requiring Lender to act as such) with full power
of substitution to do the following: (i) upon the occurrence and during the
continuation of an Event of Default, endorse the name of any such Person upon
any and all checks, drafts, money orders, and other instruments for the payment
of money that are payable to such Person and constitute collections on its or
their Accounts; (ii) execute in the name of such Person any financing
statements, schedules, assignments, instruments, documents, and statements that
it is or they or are obligated to give Lender under any of the Loan Documents;
and (iii) do such other and further acts and deeds in the name of such Person
that Lender may deem necessary or desirable to enforce any Account or other
Collateral, to the extent an Event of Default has occurred and is continuing, or
to perfect Lender’s security interest or lien in any Collateral. In addition, if
any such Person breaches its obligation hereunder to direct payments of Accounts
or the proceeds of any other Collateral to the appropriate Lockbox Account,
Lender, as the irrevocably made, constituted and appointed true and lawful
attorney for such Person pursuant to this paragraph, may, by the signature or
other act of any of Lender’s officers or authorized signatories (without
requiring any of them to do so), direct any federal, state or private payor or
fiscal intermediary to pay proceeds of Accounts or any other Collateral to the
appropriate Lockbox Account.

 

2.16 Evidence of Loans

 

(a) Lender shall maintain, in accordance with its usual practice, electronic or
written records evidencing the indebtedness and obligations to such Lender
resulting from each Loan made by such Lender from time to time, including
without limitation, the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

 

(b) The entries made in the electronic or written records maintained pursuant to
subsection (b) of this Section 2.16 (the “Register”) shall be prima facie
evidence of the existence and amounts of the obligations and indebtedness
therein recorded; provided, however, that the failure of the Lender to maintain
such records or any error therein shall not in any manner affect the obligations
of the Borrower to repay the Loans or Obligations in accordance with their
terms.

 

(c) Lender will account to Borrower monthly with a statement of Advances under
the Revolving Facility, and any charges and payments made pursuant to this
Agreement, and in the absence of manifest error, such accounting rendered by
Lender shall be deemed final, binding and conclusive unless Lender is notified
by Borrower in writing to the contrary within thirty (30) calendar days of
Receipt of each accounting, which notice shall be deemed an objection only to
items specifically objected to therein.

 

(d) The Borrower agrees that:

 

(i) upon written notice by Lender to the Borrower that a promissory note or
other evidence of indebtedness is requested by Lender to evidence the Loans and
other Obligations owing or payable to, or to be made by, such Lender, the
borrower shall promptly (and in any event within three (3) Business Days of any
such request) execute and deliver to Lender an appropriate promissory note or
notes in form and substance reasonably acceptable to the Lender and Borrower,
payable to the order of Lender or in a principal amount equal to the amount of
the Loans owing or payable to Lender;

 

9



--------------------------------------------------------------------------------

(ii) all references to Notes in the Loan Documents shall mean Notes, if any, to
the extent issued (and not returned to the Borrower for cancellation) hereunder,
as the same may be amended, modified, divided, supplemented and/or restated from
time to time; and

 

(iii) upon Lender’s written request, and in any event within three (3) Business
Days of any such request, Borrower shall execute and deliver to Lender new notes
and/or divide the notes in exchange for then existing notes in such smaller
amounts or denominations as Lender shall specify in its sole and absolute
discretion; provided, that the aggregate principal amount of such new Notes
shall not exceed the aggregate principal amount of the Notes outstanding at the
time such request is made; and provided, further, that such notes that are to be
replaced shall then be deemed no longer outstanding hereunder and replaced by
such new notes and returned to the Borrower marked “cancelled” within a
reasonable period of time after Lender’s receipt of the replacement notes, and
in any event within thirty (30) calendar days thereof.

 

III. FEES AND OTHER CHARGES

 

3.1 Commitment Fee

 

On or before the Closing Date, Borrower shall pay to Lender one percent (1.0%)
of the Facility Cap as a nonrefundable commitment fee and (b) one and one-half
of one percent (1.5%) of the Maximum Loan Amount as a nonrefundable commitment
fee, each of which will be deemed fully earned by Lender when paid.

 

3.2 Unused Line Fee

 

Borrower shall pay to Lender monthly an unused line fee (the “Unused Line Fee”)
in an amount equal to 0.042% (per month) of the difference derived by
subtracting (i) the daily average amount of the balances under the Revolving
Facility outstanding during the preceding month, from (ii) the Facility Cap;
provided that for the month of Closing, such Unused Line Fee shall only begin to
accrue on the Closing Date. The Unused Line Fee shall be payable monthly in
arrears on the first day of each successive calendar month (starting with March
1, 2005).

 

3.3 Computation of Fees; Lawful Limits

 

All fees hereunder shall be computed on the basis of a year of 360 days and for
the actual number of days elapsed in each calculation period, as applicable. In
no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the interest and other charges paid or agreed to be paid to
Lender for the use, forbearance or detention of money hereunder exceed the
maximum rate permissible under applicable law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If, due to
any circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall exceed any such limit, then,
the obligation to be so fulfilled shall be reduced to such lawful limit, and, if
Lender shall have received interest or any other charges of any kind which might
be deemed to be interest under applicable law in excess of the maximum lawful
rate, then such excess shall be applied first to any unpaid fees and charges
hereunder, then to unpaid principal balance owed by Borrower hereunder, and if
the then remaining excess interest is greater than the previously unpaid
principal balance, Lender shall promptly refund such excess amount to Borrower
and the provisions hereof shall be deemed amended to provide for such
permissible rate.

 

10



--------------------------------------------------------------------------------

The terms and provisions of this Section 3.3 shall control to the extent any
other provision of any Loan Document is inconsistent herewith.

 

3.4 Default Rate of Interest

 

Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate of interest in effect at such time with respect to the
Obligations shall be increased by 3.0% per annum (the “Default Rate”).

 

3.5 Acknowledgement of Joint and Several Liability

 

Each Borrower acknowledges that it is jointly and severally liable for all of
the Obligations under the Loan Documents. Each Borrower expressly understands,
agrees and acknowledges that (i) Borrowers are all Affiliated entities by common
ownership, (ii) each Borrower desires to have the availability of one common
credit facility instead of separate credit facilities, (iii) each Borrower has
requested that Lender extend such a common credit facility on the terms herein
provided, (iv) Lender will be lending against, and relying on a lien upon, all
of Borrowers’ assets even though the proceeds of any particular loan made
hereunder may not be advanced directly to a particular Borrower, (v) each
Borrower will nonetheless benefit by the making of all such loans by Lender and
the availability of a single credit facility of a size greater than each could
independently warrant, and (vi) all of the representations, warranties,
covenants, obligations, conditions, agreements and other terms contained in the
Loan Documents shall be applicable to and shall be binding upon each Borrower.

 

3.6 Debt Service Reserve

 

On the Closing Date, Borrower shall deposit with Lender the Debt Service Reserve
Amount to be held by Lender in escrow. Upon the full performance and
satisfaction and indefeasible payment in full in cash of all the Obligations and
the termination of this Agreement, Lender shall return to Borrower that portion
of the Debt Service Reserve Amount not already used by Lender to pay Obligations
pursuant to this Agreement. Notwithstanding and without limiting or being
limited by any other provision of this Agreement, upon the occurrence and
continuation of an Event of Default, Lender shall have the right, in its sole
discretion, to use all or any portion of the Debt Service Reserve Amount to pay
any amount or Obligation hereunder and/or under the Loans, Notes and other Loan
Documents, to be applied at such time and in such manner and order as Lender
shall decide in its sole discretion. After any cure of any Event of Default, if
amounts from the Debt Service Reserve Amount have been used by Lender pursuant
to the immediately preceding sentence, Borrower shall promptly deposit such
additional cash with Lender to be held by Lender in escrow in a non-interest
bearing account to restore the full amount of the Debt Service Reserve Amount in
such account.

 

3.7 Finance Fee

 

On the earliest of (i) the Term Loan Maturity Date, (ii) the day the Term Loan
is repaid in full and (iii) a Term Termination, Borrower shall pay to Lender the
Finance Fee, which shall be deemed fully earned by Lender when due.

 

11



--------------------------------------------------------------------------------

IV. CONDITIONS PRECEDENT

 

4.1 Conditions to Initial Advance, Funding of Term Loan and Closing

 

The obligations of Lender to consummate the transactions contemplated herein and
to make the initial Advance under the Revolving Facility (the “Initial Advance”)
and to fund the Term Loan are subject to the satisfaction, in the sole judgment
of Lender, of the following:

 

(a) (i) Borrower shall have delivered to Lender (A) the Loan Documents to which
it is a party, each duly executed by an authorized officer of Borrower and the
other parties thereto, (B) the Life Insurance Policy, and (C) a Borrowing
Certificate for the Initial Advance under the Revolving Facility executed by an
authorized officer of Borrower, and (ii) each Guarantor shall have delivered to
Lender the Loan Documents to which such Guarantor is a party, each duly executed
and delivered by such Guarantor or an authorized officer of such Guarantor, as
applicable, and the other parties thereto;

 

(b) all in form and substance satisfactory to Lender in its sole discretion,
Lender shall have received (i) a report of Uniform Commercial Code financing
statement, tax and judgment lien searches performed with respect to each
Borrower and Guarantor in each jurisdiction determined by Lender in its sole
discretion, and such report shall show no Liens on the Collateral (other than
Permitted Liens and Liens to be terminated at Closing), (ii) each document
(including, without limitation, any Uniform Commercial Code financing statement)
required by any Loan Document or under law or requested by Lender to be filed,
registered or recorded to create in favor of Lender, a perfected first priority
security interest upon the Collateral, and (iii) evidence of each such filing,
registration or recordation and of the payment by Borrower of any necessary fee,
tax or expense relating thereto;

 

(c) Lender shall have received (i) the Charter and Good Standing Documents, all
in form and substance acceptable to Lender, (ii) a certificate of the corporate
secretary or assistant secretary of each Borrower and Guarantor dated the
Closing Date, as to the incumbency and signature of the Persons executing the
Loan Documents, in form and substance acceptable to Lender, and (iii) the
written legal opinion of counsel for Borrower and Guarantors, in form and
substance satisfactory to Lender and its counsel;

 

(d) Lender shall have received a certificate of the chief financial officer (or,
in the absence of a chief financial officer, the chief executive officer) of
each Borrower and Guarantor, in form and substance satisfactory to Lender (each,
a “Solvency Certificate”), certifying (i) the solvency of such Person after
giving effect to the transactions and the Indebtedness contemplated by the Loan
Documents, and (ii) as to such Person’s financial resources and ability to meet
its obligations and liabilities as they become due, to the effect that as of the
Closing Date and the Borrowing Date for the Initial Advance and the date of
funding of the Term Loan and after giving effect to such transactions and
Indebtedness: (A) the assets of such Person, at a Fair Valuation, exceed the
total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person, and (B) no unreasonably small capital
base with which to engage in its anticipated business exists with respect to
such Person;

 

(e) Lender shall have completed examinations, the results of which shall be
satisfactory in form and substance to Lender, of the Collateral, the financial
statements and the books, records, business, obligations, financial condition
and operational state of each Borrower and Guarantor, and each such Person shall
have demonstrated to Lender’s satisfaction that (i) its operations comply, in
all respects deemed material by Lender, in its sole judgment, with all
applicable federal, state, foreign and local laws, statutes and regulations,
(ii) its operations are not the subject of any governmental investigation,
evaluation or any remedial action which could result in any expenditure or
liability deemed material by Lender, in its sole judgment, and (iii) it has no
liability (whether contingent or otherwise) that is deemed material by Lender,
in its sole judgment;

 

12



--------------------------------------------------------------------------------

(f) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to the Closing Date pursuant to the Loan Documents;

 

(g) all in form and substance satisfactory to Lender in its sole discretion,
Lender shall have received such consents, approvals and agreements, including,
without limitation, any applicable Landlord Waivers and Consents with respect to
any and all leases set forth on Schedule 5.4, from such third parties as Lender
and its counsel shall determine are necessary or desirable with respect to (i)
the Loan Documents and/or the transactions contemplated thereby, and/or (ii)
claims against any Borrower or Guarantor or the Collateral;

 

(h) Borrower shall be in compliance with Section 7.7 and Section 6.5, and Lender
shall have received copies of all insurance policies or binders, original
certificates of all insurance policies of Borrower confirming that they are in
effect and that the premiums due and owing with respect thereto have been paid
in full and endorsements of such insurance policies issued by the applicable
insurers and, in each case, naming Lender as beneficiary for any Life Insurance
Policy, loss payee or additional insured, as appropriate;

 

(i) all corporate and other proceedings, documents, instruments and other legal
matters in connection with the transactions contemplated by the Loan Documents
(including, but not limited to, those relating to corporate and capital
structures of Borrower) shall be satisfactory to Lender;

 

(j) Lender shall have received (or shall be satisfied that, contemporaneously
with the Closing it will receive), in form and substance satisfactory to Lender,
(i) evidence of the repayment in full and termination of Borrower’s existing
credit agreements with (A) General Electric Capital Corporation, (B) PNC Bank,
and (C) Advanced Payroll Services and all related documents, agreements and
instruments and of all Liens, security interests and Uniform Commercial Code
financing statements relating thereto, and (ii) releases providing for the
termination of any and all Liens, security interest and/or Uniform Commercial
Code financing statements in, on, against or with respect to any of the
Collateral (other than Permitted Liens);

 

(k) Borrower shall have executed and filed IRS Form 8821 with the appropriate
office of the Internal Revenue Service;

 

(l) Lender shall have received such other documents, certificates, information
or legal opinions as Lender may reasonably request, all in form and substance
reasonably satisfactory to Lender;

 

(m) no material adverse change shall have occurred in the business, operating
profits or prospects of Borrower, no material adverse change shall have occurred
in the assets since the date of Lender’s latest field examination, no material
default shall have occurred in any of Borrower’s obligations under any contract
and no change or event shall have occurred which would impair the ability of (i)
Borrower or any other Person to perform its obligations hereunder or under any
of the other Loan Documents to which it is a party or (ii) Lender to enforce the
Obligations or realize upon the Collateral;

 

13



--------------------------------------------------------------------------------

(n) Lender shall have completed its financial and legal due diligence
examination of Borrower, the results of which shall be satisfactory in form and
substance to Lender in its sole discretion; and

 

(o) Lender shall have received Lockbox Agreements in form and substance mutually
satisfactory to Borrower and Lender.

 

4.2 Conditions to Each Advance and Funding of Term Loan

 

The obligations of Lender to make any Advance (including, without limitation,
the Initial Advance) and to fund the Term Loan are subject to the satisfaction,
in the Permitted Discretion of Lender, of the following additional conditions
precedent:

 

(a) Borrower shall have delivered to Lender, in the case of an Advance, a
Borrowing Certificate for the Advance executed by an authorized officer of
Borrower, which shall constitute a representation and warranty by Borrower as of
the Borrowing Date of such Advance that the conditions contained in this Section
4.2 have been satisfied; provided, however, that any determination as to whether
to fund Advances or extensions of credit shall be made by Lender in its
Permitted Discretion;

 

(b) each of the representation and warranties made by Borrower in or pursuant to
this Agreement shall be accurate, before and after giving effect to such Advance
and/or funding the Term Loan;

 

(c) no Default or Event of Default shall have occurred or be continuing or would
exist after giving effect to the Advance under the Revolving Facility or the
funding of the Term Loan on such date;

 

(d) immediately after giving effect to the requested Advance, the aggregate
outstanding principal amount of Advances under the Revolving Facility shall not
exceed either the Availability and the Facility Cap and the aggregate
outstanding principal amount of the Term Loan shall not exceed the Maximum Loan
Amount;

 

(e) except as disclosed in the historical financial statements, there shall be
no liabilities or obligations with respect to Borrower of any nature whatsoever
which, either individually or in the aggregate, would reasonably be likely to
have a Material Adverse Effect; and

 

(f) Richard McDonald (or an Acceptable Replacement Chief Executive Officer) is
employed as and is performing his duties as the Chief Executive Officer of
Borrower; and

 

(g) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to such date pursuant to the Loan Documents.

 

V. REPRESENTATIONS AND WARRANTIES

 

Borrower, jointly and severally, represents and warrants as of the date hereof,
the Closing Date, each Borrowing Date and, if applicable, the date of funding of
the Term Loan as follows:

 

5.1 Organization and Authority

 

14



--------------------------------------------------------------------------------

Each Borrower is a corporation duly organized, validly existing and in good
standing under the laws of its state of formation. Each Borrower (i) has all
requisite corporate or entity power and authority to own its properties and
assets and to carry on its business as now being conducted and as contemplated
in the Loan Documents, (ii) is duly qualified to do business in every
jurisdiction in which failure so to qualify would reasonably be likely to have a
Material Adverse Effect, and (iii) has all requisite power and authority (A) to
execute, deliver and perform the Loan Documents to which it is a party, (B) to
borrow hereunder, (C) to consummate the transactions contemplated under the Loan
Documents, and (D) to grant the Liens with regard to the Collateral pursuant to
the Security Documents to which it is a party. No Borrower is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, or is controlled by such an “investment company.”

 

5.2 Loan Documents

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party, and the consummation of the transactions contemplated
thereby, (i) have been duly authorized by all requisite action of each such
Person and have been duly executed and delivered by or on behalf of each such
Person; (ii) do not violate any provisions of (A) applicable law, statute, rule,
regulation, ordinance or tariff, (B) any order of any Governmental Authority
binding on any such Person or any of their respective properties, or (C) the
certificate of incorporation or bylaws (or any other equivalent governing
agreement or document) of any such Person, or any agreement between any such
Person and its respective stockholders, members, partners or equity owners or
among any such stockholders, members, partners or equity owners; (iii) are not
in conflict with, and do not result in a breach or default of or constitute an
event of default, or an event, fact, condition or circumstance which, with
notice or passage of time, or both, would constitute or result in a conflict,
breach, default or event of default under, any indenture, any debt document or
any other agreement or instrument to which any such Person is a party, or by
which the properties or assets of such Person are bound, where such conflict,
breach, default or event of default would result in a Material Adverse Change;
(iv) except as set forth in the Loan Documents, will not result in the creation
or imposition of any Lien of any nature upon any of the properties or assets of
any such Person, and (v)except for filings in connection with the perfection of
the Lender’s Liens and except as set forth on Schedule 5.2, do not require the
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or any other Person. When executed and
delivered, each of the Loan Documents to which Borrower is a party will
constitute the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, subject to the effect of any
applicable bankruptcy, moratorium, insolvency, reorganization or other similar
law affecting the enforceability of creditors’ rights generally and to the
effect of general principles of equity which may limit the availability of
equitable remedies (whether in a proceeding at law or in equity).

 

5.3 Subsidiaries, Capitalization and Ownership Interests

 

Except as listed on Schedule 5.3, no Borrower has any Subsidiaries. Schedule 5.3
states the authorized and issued capitalization of each Borrower, the number and
class of equity securities and/or ownership, voting or partnership interests
issued and outstanding of each Borrower and the record and beneficial owners
thereof (including options, warrants and other rights to acquire any of the
foregoing). The ownership or partnership interests of any Borrower that is a
limited partnership or a limited liability company are not certificated, the
documents relating to such interests do not expressly state that the interests
are governed by Article 8 of the Uniform Commercial Code, and the interests are
not held in a securities account. The outstanding equity securities and/or
ownership, voting or partnership interests of each Borrower have been duly
authorized and validly issued and are fully paid

 

15



--------------------------------------------------------------------------------

and nonassessable, and each Person listed on Schedule 5.3 owns beneficially and
of record all the equity securities and/or ownership, voting or partnership
interests it is listed as owning free and clear of any Liens other than
Permitted Liens and Liens created by the Security Documents. Schedule 5.3 also
lists the directors, members, managers and/or partners of each Borrower. Except
as listed on Schedule 5.3, no Borrower owns any an interest in, participates in
or engages in any joint venture, partnership or similar arrangements with any
Person.

 

5.4 Properties

 

Each Borrower (i) is the sole owner and has good, valid and marketable title to,
or a valid leasehold interest in, all of such Borrower’s properties and assets,
including the Collateral, whether personal or real, subject to no transfer
restrictions or Liens of any kind except for Permitted Liens, and (ii) is in
compliance in all material respects with each lease to which it is a party or
otherwise bound. Schedule 5.4 lists all real properties (and their locations)
owned or leased by or to, and all other assets or property that are leased or
licensed by, any Borrower and all leases (including leases of leased real
property) covering or with respect to such properties and assets. Each Borrower
enjoys peaceful and undisturbed possession under each such lease to which it is
a party and all such leases are all the leases necessary for the operation of
such properties and assets, are valid and subsisting and are in full force and
effect.

 

5.5 Other Agreements

 

No Borrower is (i) a party to any judgment, order or decree or any agreement,
document or instrument, or subject to any restriction, which would affect its
ability to execute and deliver, or perform under, any Loan Document or to pay
the Obligations, (ii) in default in the performance, observance or fulfillment
of any obligation, covenant or condition contained in any agreement, document or
instrument to which it is a party or to which any of its properties or assets
are subject, which default, if not remedied within any applicable grace or cure
period would reasonably be likely to have a Material Adverse Effect, nor is
there any event, fact, condition or circumstance which, with notice or passage
of time or both, would constitute or result in a conflict, breach, default or
event of default under, any of the foregoing which, if not remedied within any
applicable grace or cure period would reasonably be likely to have a Material
Adverse Effect; or (iii) a party or subject to any agreement, document or
instrument with respect to, or obligation to pay any, management or service fee
with respect to, the ownership, operation, leasing or performance of any of its
business or any facility, nor is there any manager with respect to any such
facility.

 

5.6 Litigation

 

Except as set forth on Schedule 5.6, there is no action, suit, proceeding or
investigation pending or, to their knowledge, threatened against Borrower that
(i) questions or could prevent the validity of any of the Loan Documents or the
right of Borrower to enter into any Loan Document or to consummate the
transactions contemplated thereby, (ii) would reasonably be likely to be or
have, either individually or in the aggregate, any Material Adverse Change or
Material Adverse Effect, or (iii) would reasonably be likely to result in any
Change of Control or other change in the current ownership, control or
management of Borrower. No Borrower is aware that there is any basis for the
foregoing. No Borrower is a party or subject to any order, writ, injunction,
judgment or decree of any Governmental Authority. There is no action, suit,
proceeding or investigation initiated by Borrower currently pending.

 

16



--------------------------------------------------------------------------------

Borrower has no existing accrued and/or unpaid Indebtedness to any Governmental
Authority or any other governmental payor.

 

5.7 Hazardous Materials

 

Borrower is in compliance in all material respects with all applicable
Environmental Laws, except where noncompliance would not reasonably be expected
to have a Material Adverse Effect. Borrower has not been notified of any action,
suit, proceeding or investigation (i) relating in any way to compliance by or
liability of Borrower under any Environmental Laws, (ii) which otherwise deals
with any Hazardous Substance or any Environmental Law, or (iii) which seeks to
suspend, revoke or terminate any license, permit or approval necessary for the
generation, handling, storage, treatment or disposal of any Hazardous Substance.

 

5.8 Tax Returns; Governmental Reports

 

(a) Except as disclosed in Schedule 5.8, Borrower (i) has not received any oral
or written communication from the Internal Revenue Service with respect to any
investigation or assessment relating to the Borrower directly, or relating to
any consolidated tax return which was filed on behalf of Borrower, (ii) is not
aware of any year which remains open pending tax examination or audit by the
IRS, and (iii) is not aware of any information that could give rise to an IRS
tax liability or assessment.

 

(b) Borrower (i) has filed all federal, state, foreign (if applicable) and local
tax returns and other reports which are required by law to be filed by Borrower,
and (ii) has paid all taxes, assessments, fees and other governmental charges,
including, without limitation, payroll and other employment related taxes, in
each case that are due and payable, except only for items that Borrower is
currently contesting in good faith with adequate reserves under GAAP, which
contested items are described on Schedule 5.8.

 

5.9 Financial Statements and Reports

 

All financial statements and financial information relating to Borrower that
have been or may hereafter be delivered to Lender by Borrower are accurate and
complete in all material respects and have been prepared in accordance with GAAP
consistently applied with prior periods, except that the unaudited financial
statements contain no footnotes or year-end adjustments. Borrower has no
material obligations or liabilities of any kind not disclosed in such financial
information or statements or in the schedules hereto, and since the date of the
most recent financial statements submitted to Lender, there has not occurred any
Material Adverse Change, Material Adverse Effect or, to Borrower’s knowledge,
any other event or condition that would reasonably be likely to have a Material
Adverse Effect.

 

5.10 Compliance with Law

 

Borrower (i) is in compliance with all laws, statutes, rules, regulations,
ordinances and tariffs of any Governmental Authority applicable to Borrower
and/or Borrower’s business, assets or operations, including, without limitation,
applicable requirements of the Standards for Privacy of Individually
Identifiable Health Information which were promulgated pursuant to the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), ERISA, and (ii)
is not in violation of any order of any Governmental Authority or other board or
tribunal, except in the case of (i) and (ii) above where noncompliance or
violation could not reasonably be expected to have a Material Adverse Effect.
There is no event, fact, condition or circumstance which, with notice or passage
of time, or both, would

 

17



--------------------------------------------------------------------------------

constitute or result in any noncompliance with, or any violation of, any of the
foregoing            , in each case except where noncompliance or violation
could not reasonably be expected to have a Material Adverse Effect. Borrower has
not received any notice that Borrower is not in compliance in any respect with
any of the requirements of any of the foregoing. Borrower has (a) not engaged in
any Prohibited Transactions as defined in Section 406 of ERISA and Section 4975
of the Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder, (b) not failed to meet any applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans and no funding
requirements have been postponed or delayed, (c) no knowledge of any amounts due
but unpaid to the Pension Benefit Guaranty Corporation, or of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any of the employee
benefit plans, (d) no fiduciary responsibility under ERISA for investments with
respect to any plan existing for the benefit of Persons other than its employees
or former employees, or (e) not withdrawn, completely or partially, from any
multi-employer pension plans so as to incur liability under the MultiEmployer
Pension Plan Amendments of 1980. With respect to Borrower, there exists no event
described in Section 4043 of ERISA, excluding Subsections 4043(b)(2) and
4043(b)(3) thereof, for which the thirty (30) day notice period contained in 12
C.F.R. § 2615.3 has not been waived.

 

5.11 Intellectual Property

 

Except as set forth on Schedule 5.11, Borrower does not own, license or utilize,
and is not a party to, any registered patents, patent applications, registered
trademarks, trademark applications, registered service marks, registered
copyrights, copyright applications, copyrights, or any material trade names,
software or licenses (collectively, the “Intellectual Property”).

 

5.12 Licenses and Permits; Labor

 

Borrower is in compliance with and has all Permits and Intellectual Property
necessary or required by applicable law or Governmental Authority for the
operation of its businesses, except where noncompliance or lack of such Permit
or Intellectual Property would not reasonably be expected to have a Material
Adverse Effect. All of the foregoing are in full force and effect and not in
known conflict with the rights of others, except where such conflict or lack of
being in full force and effect would not reasonably be expected to have a
Material Adverse Effect. Borrower is not (i) in breach of or default under the
provisions of any of the foregoing, nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, default or event of default under, any of the
foregoing which, if not remedied within any applicable grace or cure period
would reasonably be likely to have a Material Adverse Effect, (ii) a party to or
subject to any agreement, instrument or restriction that is so unusual or
burdensome that it might have a Material Adverse Effect, and/or (iii) and has
not been, involved in any labor dispute, strike, walkout or union organization
which would reasonably be likely to have a Material Adverse Effect.

 

5.13 No Default

 

There does not exist any Default or Event of Default or any event, fact,
condition or circumstance which, with the giving of notice or passage of time or
both, would constitute or result in a Default or Event of Default.

 

18



--------------------------------------------------------------------------------

5.14 Disclosure

 

No Loan Document nor any other agreement, document, certificate, or statement
furnished to Lender by or on behalf of Borrower in connection with the
transactions contemplated by the Loan Documents, nor any representation or
warranty made by Borrower in any Loan Document, contains any untrue statement of
material fact or omits to state any fact necessary to make the statements
therein not materially misleading. There is no fact known to Borrower which has
not been disclosed to Lender in writing which would reasonably be likely to have
a Material Adverse Effect.

 

5.15 Existing Indebtedness; Investments, Guarantees and Certain Contracts

 

Except as contemplated by the Loan Documents or as otherwise set forth on
Schedule 5.15, Borrower (i) has no outstanding Indebtedness, (ii) is not subject
or party to any mortgage, note, indenture, indemnity or guarantee of, with
respect to or evidencing any Indebtedness of any other Person, or (iii) does not
own or hold any equity or long-term debt investments in, and does not have any
outstanding advances to or any outstanding guarantees for the obligations of, or
any outstanding borrowings from, any Person. Borrower has performed all material
obligations required to be performed by Borrower pursuant to or in connection
with any items listed on Schedule 5.15 and there has occurred no breach, default
or event of default under any document evidencing any such items or any fact,
circumstance, condition or event which, with the giving of notice or passage of
time or both, would constitute or result in a breach, default or event of
default thereunder.

 

5.16 Other Agreements

 

Except as set forth on Schedule 5.16, (i) there are no existing or proposed
agreements, arrangements, understandings or transactions between Borrower and
any of Borrower’s officers, directors, or Affiliates or any members of their
respective immediate families, and (ii) none of the foregoing Persons are
directly or indirectly, indebted to or have any direct or indirect ownership,
partnership or voting interest in, to Borrower’s knowledge, any Affiliate of
Borrower or any Person that competes with Borrower (except that any such Persons
may own stock in (but not exceeding two (2%) percent of the outstanding capital
stock of) any publicly traded company that may compete with Borrower.

 

5.17 Insurance

 

Borrower has in full force and effect such insurance policies as are customary
in its industry and as may be required pursuant to Section 6.5 hereof. All such
insurance policies are listed and described on Schedule 5.17.

 

5.18 Names; Location of Offices, Records and Collateral

 

During the preceding five years, Borrower has not conducted business under or
used any name (whether corporate, partnership or assumed) other than as shown on
Schedule 5.18A. Borrower is the sole owner of all of its names listed on
Schedule 5.18A, and any and all business done and invoices issued in such names
are Borrower’s sales, business and invoices. Borrower maintains its places of
business and chief executive offices only at the locations set forth on Schedule
5.18B, and all Accounts of Borrower arise, originate and are located, and all of
the Collateral and all books and records in connection therewith or in any way
relating thereto or evidencing the Collateral are located and shall only be
located, in and at such locations. All of the Collateral is located only in the
continental United States.

 

19



--------------------------------------------------------------------------------

5.19 Non-Subordination

 

The Obligations are not subordinated in any way to any other obligations of
Borrower or to the rights of any other Person.

 

5.20 Accounts

 

In determining which Accounts are Eligible Receivables, Lender may rely on all
statements and representations made by Borrower with respect to any Account.
Unless otherwise indicated in writing to Lender, (i) each Account of Borrower
included in the Borrowing Base is genuine and in all respects what it purports
to be and is not evidenced by a judgment, (ii) each Account of Borrower included
in the Borrowing Base arises out of a completed, bona fide sale and delivery of
goods or rendering of services by Borrower in the ordinary course of business
and in accordance with the terms and conditions of all purchase orders,
contracts, certifications, participations, certificates of need and other
documents relating thereto or forming a part of the contract between Borrower
and the Account Debtor, (iii) each Account of Borrower included in the Borrowing
Base is for a liquidated amount maturing as stated in a claim or invoice
covering such sale of goods or rendering of services, a copy of which has been
furnished or is available to Lender, (iv) each Account of Borrower included in
the Borrowing Base, together with Lender’s security interest therein, is not and
will not be in the future (by voluntary act or omission by Borrower), subject to
any offset, lien, deduction, defense, dispute, counterclaim or other adverse
condition, is absolutely owing to Borrower and is not contingent in any respect
or for any reason, (v) to the best of Borrower’s knowledge, there are no facts,
events or occurrences which in any way impair the validity or enforceability of
any Account of Borrower included in the Borrowing Base or tend to reduce the
amount payable thereunder from the face amount of the claim or invoice and
statements delivered to Lender with respect thereto, (vi) to the best of
Borrower’s knowledge, (A) the Account Debtor under each Account of Borrower
included in the Borrowing Base had the capacity to contract at the time any
contract or other document giving rise thereto was executed and (B) each such
Account Debtor is solvent, (vii) to the best of Borrower’s knowledge, subject to
subsection (x) below, there are no proceedings or actions which are threatened
or pending against any Account Debtor under any Account of Borrower included in
the Borrowing Base which might result in any Material Adverse Change in such
Account Debtor’s financial condition or the collectability thereof, (viii) each
Account of Borrower included in the Borrower Base has been billed and forwarded
to the Account Debtor for payment in accordance with applicable laws and is in
compliance and conformance with any requisite procedures, requirements and
regulations governing payment by such Account Debtor with respect to such
Account, and (ix) Borrower has obtained and currently has all Permits necessary
in the generation of each Account of Borrower.

 

5.21 Survival

 

Borrower makes the representations and warranties contained herein with the
knowledge and intention that Lender is relying and will rely thereon. All such
representations and warranties will survive the execution and delivery of this
Agreement, and the making of the Advances under the Revolving Facility and the
funding of the Term Loan.

 

VI. AFFIRMATIVE COVENANTS

 

Each Borrower, jointly and severally, covenants and agrees that, until full
performance and satisfaction, and indefeasible payment in full in cash, of all
the Obligations (other than contingent indemnification obligations) and
termination of this Agreement:

 

20



--------------------------------------------------------------------------------

6.1 Financial Statements, Borrowing Certificate, Financial Reports and Other
Information

 

(a) Financial Reports. In addition to providing the Borrowing Certificate in
accordance with Section 2.4, Borrower shall furnish to Lender (i) as soon as
available and in any event within ninety (90) calendar days after the end of
each fiscal year of Borrower (or such earlier date as Borrower’s financial
statements are initially required (without extension) to be filed with the
United States Securities and Exchange Commission), audited annual consolidated
financial statements of Borrower, including the notes thereto, consisting of a
consolidated balance sheet at the end of such completed fiscal year and the
related consolidated statements of income, retained earnings, cash flows and
owners’ equity for such completed fiscal year, which financial statements shall
be certified without qualification by Daszkal Bolton LLP or any other an
independent certified public accounting firm satisfactory to Lender in its
Permitted Discretion and accompanied by related management letters, if
available, and (ii) as soon as available and in any event within thirty (30)
calendar days after the end of each calendar month, unaudited consolidated
financial statements of Borrower consisting of a balance sheet and statements of
income, retained earnings, cash flows and owners’ equity as of the end of the
immediately preceding calendar month. All such financial statements shall be
prepared in accordance with GAAP consistently applied with prior periods (except
for such changes as are required by GAAP), subject, in the case of unaudited
financial statements, to the absence of footnotes and year-end adjustments. With
each such financial statement, Borrower shall also deliver a certificate of its
chief financial officer in substantially the form of Exhibit B hereto (a
“Compliance Certificate”) stating that (A) such person has reviewed the relevant
terms of the Loan Documents and the condition of Borrower, (B) no Default or
Event of Default has occurred or is continuing, or, if any of the foregoing has
occurred or is continuing, specifying the nature and status and period of
existence thereof and the steps taken or proposed to be taken with respect
thereto, and (C) Borrower is in compliance with all financial covenants attached
as Annex I hereto. Such certificate shall be accompanied by the calculations
necessary to show compliance with the financial covenants in a form satisfactory
to Lender in its Permitted Discretion.

 

(b) Other Materials. Borrower shall furnish to Lender as soon as available, and
in any event within ten (10) calendar days after the preparation or issuance
thereof or at such other time as set forth below: (i) copies of such financial
statements (other than those required to be delivered pursuant to Section
6.1(a)) prepared by, for or on behalf of Borrower and any other notes, reports
and other materials related thereto, including, without limitation, any pro
forma financial statements, (ii) any reports, returns, information, notices and
other materials that Borrower shall send to its stockholders, members, partners
or other equity owners at any time, (iii) copies of reports, licenses and
permits required by any applicable federal, state, foreign or local law,
statute, ordinance or regulation or Governmental Authority for the operation of
its business, (iv) within fifteen (15) calendar days after the end of each
calendar month for such month, a sales and collection report and accounts
receivable and accounts payable aging schedule, including a report of sales,
credits issued and collections received, all such reports showing a
reconciliation to the amounts reported in the monthly financial statements, (v)
promptly upon receipt thereof, copies of any reports submitted to Borrower by
its independent accountants in connection with any interim audit of the books of
such Person or any of its Affiliates and copies of each management control
letter provided by such independent accountants, (vi) within fifteen (15)
calendar days after the execution thereof, a copy of any contracts with the
federal government or with a Governmental Authority in the State of New York,
Vermont or Washington, (vii) updated Schedules to this Agreement, to the extent
necessary to maintain the representations in Section 5 hereto as true and
correct, which Schedules shall be deemed a part of this Agreement upon receipt
by Borrower of written notice to that effect from Lender (provided that Lender
may withhold its consent to such updated Schedules in its sole and absolute
discretion), and (viii) such additional information, documents, statements,
reports and other materials as Lender may reasonably request in its Permitted
Discretion from time to time.

 

21



--------------------------------------------------------------------------------

(c) Notices. Borrower shall promptly, and in any event within three (3) Business
Days after Borrower or any authorized officer of Borrower obtains knowledge
thereof, notify Lender in writing of (i) any pending or threatened litigation,
suit, investigation, arbitration, dispute resolution proceeding or
administrative proceeding brought or initiated by Borrower or otherwise
affecting or involving or relating to Borrower or any of its property or assets
to the extent (A) the amount in controversy exceeds $25,000, or (B) to the
extent any of the foregoing seeks injunctive or declarative relief, (ii) any
Default or Event of Default, which notice shall specify the nature and status
thereof, the period of existence thereof and what action is proposed to be taken
with respect thereto, (iii) any other development, event, fact, circumstance or
condition that would reasonably be likely to have a Material Adverse Effect, in
each case describing the nature and status thereof and the action proposed to be
taken with respect thereto, (iv) any notice received by Borrower from any payor
of a claim, suit or other action such payor has, claims or has filed against
Borrower, (v) any matter(s) affecting the value, enforceability or
collectability of any of the Collateral, including, without limitation, claims
or disputes in the amount of $25,000 or more, singly or in the aggregate, in
existence at any one time, (vi) any notice given by Borrower to any other lender
of Borrower, which notice to Lender shall be accompanied by a copy of the
applicable notice given to the other lender, (vii) receipt of any notice or
request from any Governmental Authority or governmental payor regarding any
liability or claim of liability, (viii) receipt of any notice by Borrower
regarding termination of any manager of any facility owed, operated or leased by
Borrower, (ix) any Account becoming evidenced or secured by an Instrument or
Chattel Paper and/or (x) any change in the Chief Executive Officer of Borrower.

 

(d) Consents. Borrower shall obtain and deliver from time to time all required
consents, approvals and agreements from such third parties as Lender shall
determine are necessary or desirable in its Permitted Discretion, each of which
must be satisfactory to Lender in its Permitted Discretion, with respect to (i)
the Loan Documents and the transactions contemplated thereby, (ii) claims
against Borrower or the Collateral, and/or (iii) any agreements, consents,
documents or instruments to which Borrower is a party or by which any properties
or assets of Borrower or any of the Collateral is or are bound or subject,
including, without limitation, Landlord Waivers and Consents with respect to
leases.

 

(e) Operating Budget. Borrower shall furnish to Lender on or prior to the
Closing Date and for each fiscal year of Borrower thereafter not less than
thirty (30) calendar days prior to the commencement of such fiscal year,
consolidated month by month projected operating budgets, annual projections,
profit and loss statements, balance sheets and cash flow reports of and for
Borrower for such upcoming fiscal year (including an income statement for each
month and a balance sheet as at the end of the last month in each fiscal
quarter), in each case prepared in accordance with consistent financial
practices and prior periods.

 

(f) SEC and Governmental Authority Filings. Borrower shall furnish to Lender,
concurrently with the sending or filing thereof, a copy of any regular, periodic
and special reports or registration statements which Borrower files with the
United States Securities and Exchange Commission, any stock exchange or any
Governmental Authority.

 

6.2 Payment of Obligations

 

Borrower shall make full and timely indefeasible payment in cash of the
principal of and interest on the Loans, Advances and all other Obligations when
due and payable. Simultaneously upon any prepayment of the Revolving Loan and
termination of the Revolving Facility, Borrower shall make full indefeasible
payment in cash of the principal of and interest on the Term Loan and all other
Obligations relating to the Term Loan.

 

22



--------------------------------------------------------------------------------

6.3 Conduct of Business and Maintenance of Existence and Assets

 

Borrower shall (i) conduct its business in accordance with its good business
practices customary to the industry, (ii) engage principally in the same or
similar lines of business substantially as heretofore conducted, (iii) collect
its Accounts in the ordinary course of business, (iv) maintain all of its
material properties, assets and equipment used or useful in its business in good
repair, working order and condition (normal wear and tear excepted and except as
may be disposed of in the ordinary course of business and in accordance with the
terms of the Loan Documents and otherwise as determined by Borrower using
commercially reasonable business judgment), (v) from time to time to make all
necessary or desirable repairs, renewals and replacements thereof, as determined
by Borrower using commercially reasonable business judgment, (vi) maintain and
keep in full force and effect its existence and all material Permits and
qualifications to do business and good standing in each jurisdiction in which
the ownership or lease of property or the nature of its business makes such
Permits or qualification necessary and in which failure to maintain such Permits
or qualification could reasonably be likely to have a Material Adverse Effect;
and (vii) remain in good standing and maintain operations in all jurisdictions
in which currently located, except where the failure to remain in good standing
or maintain operations would not reasonably be expected to have a Material
Adverse Effect.

 

6.4 Compliance with Legal and Other Obligations

 

Borrower shall (i) comply with all laws, statutes, rules, regulations,
ordinances and tariffs of all Governmental Authorities applicable to it or its
business, assets or operations, including applicable requirements of the
Standards for Privacy of Individually Identifiable Health Information which were
promulgated pursuant to HIPAA; (ii) pay all taxes, assessments, fees,
governmental charges, claims for labor, supplies, rent and all other obligations
or liabilities of any kind, except liabilities being contested in good faith and
against which adequate reserves have been established in accordance with GAAP,
(iii) perform in accordance with its terms each contract, agreement or other
arrangement to which it is a party or by which it or any of the Collateral is
bound, except where the failure to comply, pay or perform could not reasonably
be expected to have a Material Adverse Effect, and (iv) maintain and comply with
all Permits necessary to conduct its business and comply with any new or
additional requirements that may be imposed on it or its business.

 

6.5 Insurance

 

Borrower shall (i) keep the Life Insurance Policy fully paid and in full force
and effect, (ii) keep all of its insurable properties and assets adequately
insured in all material respects against losses, damages and hazards as are
customarily insured against by businesses engaging in similar activities or
owning similar assets or properties and at least the minimum amount required by
applicable law, including, without limitation, professional liability insurance;
and maintain general public liability insurance at all times against liability
on account of damage to persons and property having such limits, deductibles,
exclusions and co-insurance and other provisions as are customary for a business
engaged in activities similar to those of Borrower; and (iii) maintain insurance
under all applicable workers’ compensation laws; all of the foregoing insurance
policies to (A) be satisfactory in form and substance to Lender, (B) name Lender
as loss payee and additional insured thereunder (except that Lender shall be
named as the beneficiary of the Life Insurance Policy), and (C) expressly
provide that they cannot be altered, amended, modified or canceled without
thirty (30) calendar days prior written notice to Lender and that they inure to
the benefit of Lender notwithstanding any action or omission or negligence of or
by Borrower or any insured thereunder.

 

23



--------------------------------------------------------------------------------

6.6 True Books

 

Borrower shall (i) keep true, complete and accurate books of record and account
in accordance with commercially reasonable business practices in which true and
correct entries are made of all of its and their dealings and transactions in
all material respects; and (ii) set up and maintain on its books such reserves
as may be required by GAAP with respect to doubtful accounts and all taxes,
assessments, charges, levies and claims and with respect to its business, and
include such reserves in its quarterly as well as year end financial statements.

 

6.7 Inspection; Periodic Audits

 

Borrower shall permit the representatives of Lender, at the expense of Borrower,
from time to time during normal business hours upon reasonable notice, to (i)
visit and inspect any of its offices or properties or any other place where
Collateral is located to inspect the Collateral and/or to examine or audit all
of its books of account, records, reports and other papers, (ii) make copies and
extracts therefrom, and (iii) discuss its business, operations, prospects,
properties, assets, liabilities, condition and/or Accounts with its officers and
independent public accountants (and by this provision such officers and
accountants are authorized to discuss the foregoing), provided that so long as
no Event of Default exists Borrower shall not be required to pay for more than 4
of such audits/visits with respect to any fiscal year.

 

6.8 Further Assurances; Post Closing

 

At Borrower’s cost and expense, Borrower shall (i) within five (5) Business Days
after Lender’s demand, take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, assignments,
instructions or documents as Lender may request in its Permitted Discretion with
respect to the purposes, terms and conditions of the Loan Documents and the
consummation of the transactions contemplated thereby, whether before, at or
after the performance and/or consummation of the transactions contemplated
hereby or the occurrence of a Default or Event of Default, (ii) without limiting
and notwithstanding any other provision of any Loan Document, execute and
deliver, or cause to be executed and delivered, such agreements and documents,
and take or cause to be taken such actions, and otherwise perform, observe and
comply with such obligations, as are set forth on Schedule 6.8, and (iii) upon
the exercise by Lender or any of its Affiliates of any power, right, privilege
or remedy pursuant to any Loan Document or under applicable law or at equity
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver, or cause the
execution and delivery of, all applications, certificates, instruments and other
documents that may be so required for such consent, approval, registration,
qualification or authorization. Without limiting the foregoing, upon the
exercise by Lender or any of its Affiliates of any right or remedy under any
Loan Document which requires any consent, approval or registration with,
consent, qualification or authorization by, any Person, Borrower shall execute
and deliver, or cause the execution and delivery of, all applications,
certificates, instruments and other documents that Lender or its Affiliate may
be required to obtain for such consent, approval, registration, qualification or
authorization.

 

6.9 Payment of Indebtedness

 

Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy at or before maturity (subject to applicable
grace periods and, in the case of trade payables, to ordinary course payment
practices) all of its material obligations and liabilities, except when the
amount or validity thereof is being contested in good faith by appropriate
proceedings and such reserves as Lender may deem proper and necessary in its
sole discretion shall have been made.

 

24



--------------------------------------------------------------------------------

6.10 Lien Searches

 

If Liens other than Permitted Liens exist, Borrower immediately shall take,
execute and deliver all actions, documents and instruments necessary to release
and terminate such Liens.

 

6.11 Use of Proceeds

 

Borrower shall use the proceeds from the Revolving Facility and the Term Loan
only for the purposes set forth in the first “WHEREAS” clause of this Agreement.

 

6.12 Collateral Documents; Security Interest in Collateral

 

Borrower shall (i) execute, obtain, deliver, file, register and/or record any
and all financing statements, continuation statements, stock powers, instruments
and other documents, or cause the execution, filing, registration, recording or
delivery of any and all of the foregoing, that are necessary or required under
law or otherwise or reasonably requested by Lender to be executed, filed,
registered, obtained, delivered or recorded to create, maintain, perfect,
preserve, validate or otherwise protect the pledge of the Collateral to Lender
and Lender’s perfected first priority Lien on the Collateral (and Borrower
irrevocably grants Lender the right, at Lender’s option, to file any or all of
the foregoing), (ii) immediately upon learning thereof, report to Lender any
reclamation, return or repossession of goods in excess of $25,000 (individually
or in the aggregate), and (iii) defend the Collateral and Lender’s perfected
first priority Lien thereon against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to Lender, and pay all
reasonable costs and expenses (including, without limitation, in-house
documentation and diligence fees and legal expenses and reasonable attorneys’
fees and expenses) in connection with such defense, which may at Lender’s
discretion be added to the Obligations.

 

6.13 Right of First Refusal

 

If at any time Borrower or Guarantor (each, a “Credit Party”) or any of their
respective Affiliates receives from a third party an offer, term sheet or
commitment or makes a proposal accepted by any Person (each, an “Offer”) which
provides for any type of financing (other than Permitted Indebtedness
constituting equity financings which are not convertible into secured debt) to
or for a Credit Party or any of its Affiliates, the Credit Party or such
Affiliate shall notify Lender of the Offer in writing (including all material
terms of the Offer) and Lender shall have 30 calendar days after Receipt of such
notice (the “Option Period”) to agree to provide similar financing in the place
of such Person upon substantially the same terms and conditions (which shall
include identical terms relating to the commitment amount, amortization, out of
pocket expenses associated with collateral administration and audits, advance
rate, interest rate, maturity date, commitment fees, closing fees and unused
line fees)(or terms more favorable to such Borrower or Affiliate) as set forth
in the Offer. Lender shall notify such Credit Party and/or its Affiliate in
writing of Lender’s acceptance of the Offer pursuant hereto (the “Acceptance
Notice”), in which case the Credit Party shall obtain, or shall cause such
Affiliate to obtain such financing from Lender and shall not accept the Offer
from such other Person. If no Acceptance Notice has been Received from Lender
within the Option Period, Credit Party or Affiliate may consummate the Offer
with the other Person on the terms and conditions set forth in the Offer (the
“Transaction”); provided, however, that none of foregoing or any failure by
Lender to issue an Acceptance Notice shall be construed as a waiver of any of
the terms, covenants or conditions of any of the Loan Documents. If the
Transaction is not consummated on the terms set forth in the Offer or with the
Person providing the Offer or during the ninety (90) calendar day period
following the expiration of the Option Period, Credit Party shall not be
permitted, and shall not permit its Affiliate, to consummate the Transaction
without again complying with this Section 6.13. The provisions of this Section
6.13 shall survive the payment in full of the Obligations and termination of
this Agreement for a period of six months. For purposes of this Section 6.13,
“Lender” shall include CapitalSource Finance LLC and any of its

 

25



--------------------------------------------------------------------------------

parents, subsidiaries or Affiliates. The provisions of this Section 6.13 shall
terminate at such time that none of CapitalSource Finance LLC or any of its
Affiliates is a Lender hereunder.

 

6.14 Taxes and Other Charges

 

(a) All payments and reimbursements to Lender made under any Loan Document shall
be free and clear of and without deduction for all taxes, levies, imposts,
deductions, assessments, charges or withholdings, and all liabilities with
respect thereto of any nature whatsoever, excluding taxes to the extent imposed
on Lender’s net income. If Borrower shall be required by law to deduct any such
amounts from or in respect of any sum payable under any Loan Document to Lender,
then the sum payable to Lender shall be increased as may be necessary so that,
after making all required deductions, Lender receives an amount equal to the sum
it would have received had no such deductions been made. Notwithstanding any
other provision of any Loan Document, if at any time after the Closing (i) any
change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive enacted or any interpretation or application thereof, or (iii)
compliance by Lender with any request or directive (whether or not having the
force of law) from any Governmental Authority: (A) subjects Lender to any tax,
levy, impost, deduction, assessment, charge or withholding of any kind
whatsoever with respect to any Loan Document, or changes the basis of taxation
of payments to Lender of any amount payable thereunder (except for net income
taxes, or franchise taxes imposed in lieu of net income taxes, imposed generally
by federal, state or local taxing authorities with respect to interest or
commitment fees or other fees payable hereunder or changes in the rate of tax on
the overall net income of Lender), or (B) imposes on Lender any other condition
or increased cost in connection with the transactions contemplated thereby or
participations therein; and the result of any of the foregoing is to increase
the cost to Lender of making or continuing any Loan hereunder or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
to Lender any additional amounts necessary to compensate Lender, on an after-tax
basis, for such additional cost or reduced amount as determined by Lender;
provided that Lender shall take all commercially reasonable actions to reduce
these amounts. If Lender becomes entitled to claim any additional amounts
pursuant to this Section 6.14 it shall promptly notify Borrower of the event by
reason of which Lender has become so entitled, and each such notice of
additional amounts payable pursuant to this Section 6.14 submitted by Lender to
Borrower shall, absent manifest error, be final, conclusive and binding for all
purposes.

 

(b) Borrower shall promptly, and in any event within five (5) Business Days
after Borrower or any authorized officer of Borrower obtains knowledge thereof,
notify Lender in writing of any oral or written communication from the Internal
Revenue Service or otherwise with respect to any (i) tax investigations,
relating to the Borrower directly, or relating to any consolidated tax return
which was filed on behalf of Borrower, (ii) notices of tax assessment or
possible tax assessment, (iii) years that are designated open pending tax
examination or audit, and (iv) information that could give rise to an IRS tax
liability or assessment.

 

6.15 Payroll Taxes

 

Without limiting or being limited by any other provision of any Loan Document,
Borrower at all times shall retain and use a Person acceptable to Lender to
process, manage and pay its payroll taxes and shall cause to be delivered to
Lender within ten (10) calendar days after the end of each calendar month a
report of its payroll taxes for the immediately preceding calendar month and
evidence of payment thereof.

 

26



--------------------------------------------------------------------------------

6.16 Change of Control

 

Borrower shall promptly when contemplating, and in any event, within three (3)
days after entering into an agreement which contemplates a Change of Control,
provide notice of such to Lender.

 

VII. NEGATIVE COVENANTS

 

Each Borrower, jointly and severally, covenants and agrees that, until full
performance and satisfaction, and indefeasible payment in full in cash, of all
the Obligations (other than contingent indemnification obligations) and
termination of this Agreement:

 

7.1 Financial Covenants

 

Borrower shall not violate the financial covenants set forth on Annex I to this
Agreement, which is incorporated herein and made a part hereof.

 

7.2 Permitted Indebtedness

 

Borrower shall not create, incur, assume or suffer to exist any Indebtedness,
except the following (collectively, “Permitted Indebtedness”): (i) Indebtedness
under the Loan Documents, (ii) any Indebtedness set forth on Schedule 7.2, (iii)
Capitalized Lease Obligations and Indebtedness incurred pursuant to purchase
money Liens permitted by Section 7.3(v), provided that the aggregate amount of
such Capitalized Lease Obligations and purchase money indebtedness outstanding
at any time shall not exceed $250,000, (iv) Indebtedness in connection with
advances made by a stockholder in order to cure any default of the financial
covenants set forth on Annex I; provided, however, that such Indebtedness shall
be on an unsecured basis, subordinated in right of repayment and remedies to all
of the Obligations and to all of Lender’s rights pursuant to a subordination
agreement in form and substance satisfactory to Lender; (v) accounts payable to
trade creditors and current operating expenses (other than for borrowed money)
which are not aged more than 120 calendar days from the billing date or more
than 30 days from the due date, in each case incurred in the ordinary course of
business and paid within such time period, unless the same are being contested
in good faith and by appropriate and lawful proceedings and such reserves, if
any, with respect thereto as are required by GAAP and deemed adequate by
Borrower’s independent accountants shall have been reserved; (vi) borrowings
incurred in the ordinary course of business and not exceeding $10,000
individually or in the aggregate outstanding at any one time; provided, however,
that such Indebtedness shall be on an unsecured basis, subordinated in right of
repayment and remedies to all of the Obligations and to all of Lender’s rights
pursuant to a subordination agreement in form and substance satisfactory to
Lender; (vii) intercompany Indebtedness among Borrowers only, provided that each
Borrower remains Solvent after giving effect thereto; (viii) Permitted
Subordinated Debt; and (ix) financing of insurance premiums of Borrower which
Indebtedness is unsecured and less than $2,500,000 at all times. Borrower shall
not make prepayments on any existing or future Indebtedness to any Person other
than to Lender or to the extent specifically permitted by this Agreement, the
terms of any applicable Subordination Agreement or any subsequent agreement
between Borrower and Lender).

 

7.3 Permitted Liens

 

Borrower shall not create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral or any of its properties or assets
or any of its shares, securities or other equity or ownership or partnership
interests (other than securities issued by Parent), whether now owned or

 

27



--------------------------------------------------------------------------------

hereafter acquired, except the following (collectively, “Permitted Liens”): (i)
Liens under the Loan Documents or otherwise arising in favor of Lender, (ii)
Liens imposed by law for taxes (other than payroll taxes), assessments or
charges of any Governmental Authority for claims not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained by such
Person in accordance with GAAP to the satisfaction of Lender in its Permitted
Discretion, (iii) (A) statutory Liens of landlords (provided that any such
landlord has executed a Landlord Waiver and Consent in form and substance
satisfactory to Lender) and of carriers, warehousemen, mechanics, materialmen,
and (B) other Liens imposed by law or that arise by operation of law in the
ordinary course of business from the date of creation thereof, in each case only
for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained by such Person in accordance with
GAAP to the satisfaction of Lender in its sole discretion, (iv) Liens (A)
incurred or deposits made in the ordinary course of business (including, without
limitation, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, leases, contracts (other than for
the repayment of Indebtedness), statutory obligations and other similar
obligations, or (B) arising as a result of progress payments under government
contracts, (v) purchase money Liens (A) securing Indebtedness permitted under
Section 7.2(iii), or (B) in connection with the purchase by such Person of
equipment in the normal course of business, provided that such payables shall
not exceed any limits on Indebtedness provided for herein and shall otherwise be
Permitted Indebtedness hereunder, (vi) Liens necessary and desirable for the
operation of such Person’s business, provided Lender has consented to such Liens
in writing before their creation and existence and the priority of such Liens
and the debt secured thereby are both subject and subordinate in all respects to
the Liens securing the Collateral and to the Obligations and all of the rights
and remedies of Lender, all in form and substance satisfactory to Lender in its
sole discretion; (vii) Liens disclosed on Schedule 7.3; and (viii) Liens where
the amount claimed by all such lienholders to secure such Liens does not exceed
$5,000 in the aggregate.

 

7.4 Investments; New Facilities or Collateral; Subsidiaries

 

Borrower, directly or indirectly, shall not (i) purchase, own, hold, invest in
or otherwise acquire obligations or stock or securities of, or any other
interest in, or all or substantially all of the assets of, any Person or any
joint venture, except in connection with a Permitted Acquisition, or (ii) make
or permit to exist any loans, advances or guarantees to or for the benefit of
any Person or assume, guarantee, endorse, contingently agree to purchase or
otherwise become liable for or upon or incur any obligation of any Person (other
than those created by the Loan Documents and Permitted Indebtedness and other
than (A) trade credit extended in the ordinary course of business, (B) advances
for business travel and similar temporary advances made in the ordinary course
of business to officers, directors and employees, and (C) the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business. Borrower, directly or indirectly, shall not
purchase, own, operate, hold, invest in or otherwise acquire any facility,
property or assets or any Collateral that is not located at the locations set
forth on Schedule 5.18B unless Borrower shall provide to Lender at least thirty
(30) calendar days prior written notice. Borrower shall have no Subsidiaries
other than (i) those Subsidiaries, if any, existing at Closing and set forth on
Schedule 5.3 and (ii) wholly-owned Subsidiaries created as a result of or for
the purposes of effecting a Permitted Acquisition.

 

28



--------------------------------------------------------------------------------

7.5 Dividends; Redemptions

 

Borrower shall not (i) declare, pay or make any dividend or Distribution on any
shares of capital stock or other securities or interests (other than dividends
or Distributions payable in its stock, or split-ups or reclassifications of its
stock), (ii) apply any of its funds, property or assets to the acquisition,
redemption or other retirement of any capital stock or other securities or
interests or of any options to purchase or acquire any of the foregoing
(provided, however, that Borrower may redeem its capital stock from terminated
employees pursuant to, but only to the extent required under, the terms of the
related employment agreements as long as no Default or Event of Default has
occurred and is continuing or would be caused by or result therefrom), (iii)
otherwise make any payments or Distributions to any stockholder, member, partner
or other equity owner in such Person’s capacity as such, or (iv) make any
payment of any management or service fee. Notwithstanding the foregoing, any
Borrower may declare and pay dividends or other distributions to any other
Borrower, if after giving effect thereto, each such Borrower is Solvent.

 

7.6 Transactions with Affiliates

 

Borrower shall not enter into or consummate any transaction of any kind with any
of its Affiliates or any Guarantor or any of their respective Affiliates other
than: (i) salary, bonus, employee stock option and other compensation and
employment arrangements with directors or officers in the ordinary course of
business, provided, that no payment of any bonus (other than to non-executive
staff) shall be permitted if a Default or Event of Default has occurred and
remains in effect or would be caused by or result from such payment, (ii)
Distributions and dividends permitted pursuant to Section 7.5 or intercompany
loans permitted pursuant to Section 7.2(vii), (iii) transactions with Lender or
any Affiliate of Lender, and (iv) payments permitted under and pursuant to
written agreements entered into by and between Borrower and one or more of its
Affiliates that are disclosed on Schedule 7.6 or both (A) reflect and constitute
transactions on overall terms at least as favorable to Borrower as would be the
case in an arm’s-length transaction between unrelated parties of equal
bargaining power, and (B) are subject to such terms and conditions as determined
by Lender in its sole discretion.

 

7.7 Charter Documents; Life Insurance Policy; Fiscal Year; Name; Jurisdiction of
Organization; Dissolution; Use of Proceeds

 

Borrower shall not (i) amend, modify, restate or change its certificate of
incorporation or formation or bylaws or similar charter documents in a manner
that would be adverse to Lender, (ii) amend, modify, restate or change the Life
Insurance Policy, (iii) change its fiscal year unless Borrower demonstrates to
Lender’s satisfaction compliance with the covenants contained herein for both
the fiscal year in effect prior to any change and the new fiscal year period by
delivery to Lender of appropriate interim and annual pro forma, historical and
current compliance certificates for such periods and such other information as
Lender may reasonably request, (iv) without at least twenty (20) days prior
written notice to Lender, change its name or change its jurisdiction or
organization, (v) amend, alter or suspend or terminate or make provisional in
any material way, any Permit unlessBorrower shall determine in its reasonable
business judgment that such Permit is not required, and such amendment,
alteration, suspension or termination will not result in a Material Adverse
Effect, (vi) wind up, liquidate or dissolve (voluntarily or involuntarily) or
commence or suffer any proceedings seeking or that would result in any of the
foregoing, or (vii) use any proceeds of any Advance for “purchasing” or
“carrying” “margin stock” as defined in Regulations U, T or X of the Board of
Governors of the Federal Reserve System.

 

29



--------------------------------------------------------------------------------

7.8 Truth of Statements

 

Borrower shall not furnish to Lender any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

 

7.9 IRS Form 8821

 

Borrower shall not alter, amend, restate, or otherwise modify, or withdraw,
terminate or re-file the IRS Form 8821 required to be filed pursuant to the
Conditions Precedent in Section 4.1 hereof.

 

7.10 Transfer of Assets

 

Borrower shall not sell, lease, transfer, assign or otherwise dispose of any
interest in any properties or assets (other than obsolete equipment or excess
equipment no longer needed in the conduct of the business in the ordinary course
of business), or agree to do any of the foregoing at any future time, except
that:

 

(a) Borrower may maintain those leases listed on Schedule 5.4 and may,
thereafter, lease (as lessee) real or personal property or surrender all or a
portion of a lease of the same, in each case in the ordinary course of business
(so long as such lease does not create or result in and is not otherwise a
Capitalized Lease Obligation prohibited under this Agreement), provided that a
Landlord Waiver and Consent and such other consents as are required by Lender
are signed and delivered to Lender in its Permitted Discretion with respect to
any lease of real or other property, as applicable;

 

(b) Borrower may license or sublicense Intellectual Property or customer lists
to or from third parties in the ordinary course of business, provided, that such
licenses or sublicenses shall not interfere with the business or other
operations of Borrower and that Borrower’s rights, title and/or interest in or
to such Intellectual Property and customer lists and interests therein are
pledged to Lender as further security for the Obligations and included as part
of the Collateral (unless such pledge is prohibited pursuant to the terms
thereof);

 

(c) Borrower may consummate such other sales or dispositions of property or
assets (including any sale or transfer or disposition of all or any part of its
assets and thereupon and within one year thereafter rent or lease the assets so
sold or transferred) only to the extent prior written notice has been given to
Lender and to the extent Lender has given its prior written consent thereto,
subject in each case to such conditions as may be set forth in such consent;

 

(d) Any Borrower may transfer assets to any other Borrower provided that each
Borrower remains Solvent after giving effect thereto; and

 

(e) Borrower may sell obsolete, worn-out or replaced equipment or excess
equipment no longer needed in the ordinary course of business.

 

30



--------------------------------------------------------------------------------

7.11 Payment on Permitted Subordinated Debt

 

Borrower shall not (i) make any payment of any part or all of any Permitted
Subordinated Debt (interest, principal or otherwise), except to the extent
permitted by the applicable Subordination Agreement, (ii) repurchase, redeem or
retire any instrument evidencing any such Permitted Subordinated Debt prior to
maturity, or (iii) enter into any agreement (oral or written) which could in any
way be construed to amend, modify, alter or terminate any one or more
instruments or agreements evidencing or relating to any Permitted Subordinated
Debt in a manner adverse to Lender, as determined by Lender in its Permitted
Discretion, unless Lender is also party thereto.

 

VIII. EVENTS OF DEFAULT

 

The occurrence of any one or more of the following shall constitute an “Event of
Default:”

 

(a) Borrower shall fail to pay any amount on the Obligations or provided for in
any Loan Document when due (whether on any payment date, at maturity, by reason
of acceleration, by notice of intention to prepay, by required prepayment or
otherwise);

 

(b) any representation, statement or warranty made or deemed made by Borrower or
any Guarantor in any Loan Document or in any other certificate, document, report
or opinion delivered in conjunction with any Loan Document to which it is a
party, shall not be true and correct in all material respects or shall have been
false or misleading in any material respect on the date when made or deemed to
have been made (except to the extent already qualified by materiality, in which
case it shall be true and correct in all respects and shall not be false or
misleading in any respect);

 

(c) Borrower or any Guarantor or other party thereto other than Lender shall be
in violation, breach or default of, or shall fail to perform, observe or comply
with any covenant, obligation or agreement set forth in, any Loan Document and
such violation, breach, default or failure shall not be cured within the
applicable period set forth in the applicable Loan Document; provided that, with
respect to the affirmative covenants set forth in Article VI (other than
Sections 6.1, 6.2, 6.3, 6.5, 6.8, 6.9 and 6.11 for which there shall be no cure
period), there shall be a twenty (20) calendar day cure period commencing from
the earlier of (i) Receipt by such Person of written notice of such breach,
default, violation or failure, and (ii) the time at which such Person or any
authorized officer thereof knew or became aware, or should have known or been
aware, of such failure, violation, breach or default, but no Advances will be
made during the cure period;

 

(d) (i) any of the Loan Documents ceases to be in full force and effect, or (ii)
any Lien created thereunder ceases to constitute a valid perfected first
priority Lien on the Collateral in accordance with the terms thereof (subject to
Permitted Liens), or Lender ceases to have a valid perfected first priority
security interest in any of the Collateral or any securities pledged to Lender
pursuant to the Security Documents (subject to Permitted Liens);

 

(e) one or more tax assessments, judgments or decrees is rendered against any
Borrower or Guarantor in an amount in excess of $10,000 individually or $50,000
in the aggregate, which is/are not satisfied, stayed, vacated or discharged of
record within thirty (30) calendar days of being rendered but no Advances will
be made before the judgment is stayed, vacated or discharged;

 

(f) (i) any default occurs, which is not cured within any applicable grace
period or waived, (x) in the payment of any amount with respect to any
Indebtedness (other than the Obligations) of any Borrower or Guarantor in excess
of $25,000, (y) in the performance, observance or fulfillment of any provision
contained in any agreement, contract, document or instrument to which any
Borrower or Guarantor is a party or to which any of their properties or assets
are subject or bound under or pursuant to which any Indebtedness was issued,
created, assumed, guaranteed or secured (which agreement, contract, document or
instrument involves in excess of $100,000 or otherwise would be reasonably
likely to cause a

 

31



--------------------------------------------------------------------------------

Material Adverse Effect) and such default continues for more than any applicable
grace period or permits the holder of any Indebtedness to accelerate the
maturity thereof, or (z) in the performance, observance or fulfillment of any
provision contained in any agreement, contract, document or instrument between
any Borrower or Guarantor and Lender or any Affiliate of Lender (other than the
Loan Documents), or (ii) any Indebtedness of any Borrower or Guarantor is
declared to be due and payable or is required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof, or any
obligation of such Person for the payment of Indebtedness (other than the
Obligations) is not paid when due or within any applicable grace period, or any
such obligation becomes or is declared to be due and payable before the
expressed maturity thereof, or there occurs an event which, with the giving of
notice or lapse of time, or both, would cause any such obligation to become, or
allow any such obligation to be declared to be, due and payable;

 

(g) any Borrower or Guarantor shall (i) be unable to pay its debts generally as
they become due, (ii) have total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) that exceed its assets, at
a Fair Valuation, (iii) have an unreasonably small capital base with which to
engage in its anticipated business, (iv) file a petition under any insolvency
statute, (v) make a general assignment for the benefit of its creditors, (vi)
commence a proceeding for the appointment of a receiver, trustee, liquidator or
conservator of itself or of the whole or any substantial part of its property,
or (vii) file a petition seeking reorganization or liquidation or similar relief
under any Debtor Relief Law or any other applicable law or statute;

 

(h) (i) a court of competent jurisdiction shall (A) enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
any Borrower or Guarantor or the whole or any substantial part of any such
Person’s properties, which shall continue unstayed and in effect for a period of
sixty (60) calendar days, (B) shall approve a petition filed against any
Borrower or Guarantor seeking reorganization, liquidation or similar relief
under the any Debtor Relief Law or any other applicable law or statute, which is
not dismissed within sixty (60) calendar days or, (C) under the provisions of
any Debtor Relief Law or other applicable law or statute, assume custody or
control of any Borrower or Guarantor or of the whole or any substantial part of
any such Person’s properties, which is not irrevocably relinquished within sixty
(60) calendar days, or (ii) there is commenced against any Borrower or Guarantor
any proceeding or petition seeking reorganization, liquidation or similar relief
under any Debtor Relief Law or any other applicable law or statute and either
(A) is not unconditionally dismissed within sixty (60) calendar days after the
date of commencement, or (B) Borrower or Guarantor takes any action to indicate
its approval of or consent to any such proceeding or petition, but no Advances
will be made before any such order, judgment or decree described above is
stayed, vacated or discharged, any such petition described above is dismissed,
or any such custody or control described above is relinquished;

 

(i) (i) any Change of Control occurs, (ii) any Material Adverse Effect, or
Material Adverse Change occurs or is reasonably expected to occur, or (iii) any
Borrower or Guarantor ceases a material portion of its business operations as
currently conducted;

 

(j) Lender receives any indication or evidence that any Borrower or Guarantor
may have directly or indirectly been engaged in any type of activity which, in
Lender’s judgment, might result in forfeiture of any property to any
Governmental Authority which shall have continued unremedied for a period of ten
(10) calendar days after written notice from Lender (but no Advances will be
made before any such activity ceases);

 

(k) an Event of Default occurs under any other Loan Document;

 

32



--------------------------------------------------------------------------------

(l) uninsured damage to, or loss, theft or destruction of, any portion of the
Collateral occurs that exceeds $25,000 in the aggregate;

 

(m) any Borrower or Guarantor or any of their respective directors or senior
officers is criminally indicted or convicted under any law that could lead to a
forfeiture of any Collateral;

 

(n) the issuance of any process for levy, attachment or garnishment or execution
upon or prior to any judgment against any Borrower or Guarantor or any of their
property or assets; or

 

(o) any Borrower or Guarantor does, or causes to be done, any of the things
described in this Article VIII or otherwise prohibited by any Loan Document
(subject to any cure periods set forth therein);

 

then, and in any such event, notwithstanding any other provision of any Loan
Document, Lender may, without notice or demand, do any of the following: (i)
terminate its obligations to make Loans hereunder, whereupon the same shall
immediately terminate, (ii) declare all or any of the Loans and/or Notes, all
interest thereon and all other Obligations to be due and payable immediately
(except in the case of an Event of Default under Section 8(d), (g), (h) or
(i)(iii), in which event all of the foregoing shall automatically and without
further act by Lender be due and payable, provided that, with respect to
non-material breaches or violations that constitute Events of Default under
clause (ii) of Section 8(d), there shall be a three (3) Business Day cure period
(but no Advances will be made during any such cure period) commencing from the
earlier of (A) Receipt by the applicable Person of written notice of such breach
or violation or of any event, fact or circumstance constituting or resulting in
any of the foregoing, and (B) the time at which such Person or any authorized
officer thereof knew or became aware, or should have known or been aware, of
such breach or violation and resulting Event of Default or of any event, fact or
circumstance constituting or resulting in any of the foregoing)), in each case
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrower, and (iii) prohibit any action permitted
to be taken under Article VII hereof

 

33



--------------------------------------------------------------------------------

IX. RIGHTS AND REMEDIES AFTER DEFAULT

 

9.1 Rights and Remedies

 

(a) In addition to the acceleration provisions set forth in Article VIII above,
upon the occurrence and continuation of an Event of Default, Lender shall have
the right to exercise any and all rights, options and remedies provided for in
the Loan Documents, under the UCC or at law or in equity, including, without
limitation, the right to (i) apply any property of any Borrower held by Lender
to reduce the Obligations, (ii) foreclose the Liens created under the Security
Documents, (iii) realize upon, take possession of and/or sell any Collateral or
securities pledged with or without judicial process, (iv) exercise all rights
and powers with respect to the Collateral as any Borrower, as applicable, might
exercise, (v) collect and send notices regarding the Collateral, with or without
judicial process, (vi) by its own means or with judicial assistance, enter any
premises at which Collateral and/or pledged securities are located, or render
any of the foregoing unusable or dispose of the Collateral and/or pledged
securities on such premises without any liability for rent, storage, utilities,
or other sums, and no Borrower shall resist or interfere with such action, (vii)
at Borrower’s expense, require that all or any part of the Collateral be
assembled and made available to Lender at any place designated by Lender, (viii)
reduce or otherwise change the Facility Cap, the Advance Rate, the Availability
and/or the Maximum Loan Amount, (ix) assess the Non-Compliance Fee, and/or (x)
relinquish or abandon any Collateral or securities pledged or any Lien thereon.
Notwithstanding any provision of any Loan Document, Lender, in its sole
discretion, shall have the right, at any time that Borrower fails to do so, and
from time to time, without prior notice, to: (i) obtain insurance covering any
of the Collateral to the extent required hereunder; (ii) pay for the performance
of any of Obligations; (iii) discharge taxes or Liens on any of the Collateral
that are in violation of any Loan document unless Borrower is in good faith with
due diligence by appropriate proceedings contesting those items; and (iv) pay
for the maintenance and preservation of the Collateral. Such expenses and
advances shall be added to the Obligations until reimbursed to Lender and shall
be secured by the Collateral, and such payments by Lender shall not be construed
as a waiver by Lender of any Event of Default or any other rights or remedies of
Lender.

 

(b) Borrower agrees that notice received by it at least ten (10) calendar days
before the time of any intended public sale, or the time after which any private
sale or other disposition of Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Lender without
prior notice to Borrower. At any sale or disposition of Collateral or securities
pledged, Lender may (to the extent permitted by applicable law) purchase all or
any part thereof free from any right of redemption by any Borrower which right
is hereby waived and released. Borrower covenants and agrees not to, and not to
permit or cause any of its Subsidiaries to, interfere with or impose any
obstacle to Lender’s exercise of its rights and remedies with respect to the
Collateral. Lender, in dealing with or disposing of the Collateral or any part
thereof, shall not be required to give priority or preference to any item of
Collateral or otherwise to marshal assets or to take possession or sell any
Collateral with judicial process.

 

34



--------------------------------------------------------------------------------

9.2 Application of Proceeds

 

In addition to any other rights, options and remedies Lender has under the Loan
Documents, the UCC, at law or in equity, all dividends, interest, rents, issues,
profits, fees, revenues, income and other proceeds collected or received from
collecting, holding, managing, renting, selling, or otherwise disposing of all
or any part of the Collateral or any proceeds thereof upon exercise of its
remedies hereunder shall be applied in the following order of priority: (i)
first, to the payment of all costs and expenses of such collection, storage,
lease, holding, operation, management, sale, disposition or delivery and of
conducting Borrower’s business and of maintenance, repairs, replacements,
alterations, additions and improvements of or to the Collateral, and to the
payment of all sums which Lender may be required or may elect to pay, if any,
for taxes, assessments, insurance and other charges upon the Collateral or any
part thereof, and all other payments that Lender may be required or authorized
to make under any provision of this Agreement (including, without limitation, in
each such case, in-house documentation and diligence fees and legal expenses,
search, audit, recording, professional and filing fees and expenses and
reasonable attorneys’ fees and all expenses, liabilities and advances made or
incurred in connection therewith); (ii) second, to the payment of all
Obligations as provided herein; (iii) third, to the satisfaction of Indebtedness
secured by any subordinate security interest of record in the Collateral if
written notification of demand therefor is received before distribution of the
proceeds is completed, provided, that, if requested by Lender, the holder of a
subordinate security interest shall furnish reasonable proof of its interest,
and unless it does so, Lender need not address its claims; and (iv) fourth, to
the payment of any surplus then remaining to Borrower, unless otherwise provided
by law or directed by a court of competent jurisdiction, provided that Borrower
shall be liable for any deficiency if such proceeds are insufficient to satisfy
the Obligations or any of the other items referred to in this section.

 

9.3 Rights of Lender to Appoint Receiver

 

Without limiting and in addition to any other rights, options and remedies
Lender has under the Loan Documents, the UCC, at law or in equity, upon the
occurrence and continuation of an Event of Default, Lender shall have the right
to apply for and have a receiver appointed by a court of competent jurisdiction
in any action taken by Lender to enforce its rights and remedies in order to
manage, protect, preserve, sell or dispose the Collateral and continue the
operation of the business of Borrower and to collect all revenues and profits
thereof and apply the same to the payment of all expenses and other charges of
such receivership including the compensation of the receiver and to the payments
as aforesaid until a sale or other disposition of such Collateral shall be
finally made and consummated.

 

9.4 Rights and Remedies not Exclusive

 

Lender shall have the right in its sole discretion to determine which rights,
Liens and/or remedies Lender may at any time pursue, relinquish, subordinate or
modify, and such determination will not in any way modify or affect any of
Lender’s rights, Liens or remedies under any Loan Document, applicable law or
equity. The enumeration of any rights and remedies in any Loan Document is not
intended to be exhaustive, and all rights and remedies of Lender described in
any Loan Document are cumulative and are not alternative to or exclusive of any
other rights or remedies which Lender otherwise may have. The partial or
complete exercise of any right or remedy shall not preclude any other further
exercise of such or any other right or remedy.

 

35



--------------------------------------------------------------------------------

X. WAIVERS AND JUDICIAL PROCEEDINGS

 

10.1 Waivers

 

Except as expressly provided for herein, Borrower hereby waives setoff,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document. Borrower hereby waives any and all defenses and counterclaims it may
have or could interpose in any action or procedure brought by Lender to obtain
an order of court recognizing the assignment of, or Lien of Lender in and to,
any Collateral. With respect to any action hereunder, Lender conclusively may
rely upon, and shall incur no liability to Borrower in acting upon (other than
for gross negligence or willful misconduct, any request or other communication
that Lender reasonably believes to have been given or made by a person
authorized on Borrower’s behalf, whether or not such person is listed on the
incumbency certificate delivered pursuant to Section 4.1 hereof. In each such
case, Borrower hereby waives the right to dispute Lender’s action based upon
such request or other communication, absent the gross negligence or willful
misconduct of Lender.

 

10.2 Delay; No Waiver of Defaults

 

No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Lender’s part in enforcing any such provision
shall affect the liability of any Borrower or Guarantor or operate as a waiver
of such provision or affect the liability of any Borrower or Guarantor or
preclude any other or further exercise of such provision. No waiver by any party
to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by making
Advances or funding the Term Loan, Lender does not waive any breach of any
representation or warranty of under any Loan Document, and all of Lender’s
claims and rights resulting from any such breach or misrepresentation are
specifically reserved.

 

10.3 Jury Waiver

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS OR IN ANY WAY
CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

 

36



--------------------------------------------------------------------------------

XI. EFFECTIVE DATE AND TERMINATION

 

11.1 Termination and Effective Date Thereof

 

(a) Subject to Lender’s right to terminate and cease making Loans upon or after
any Event of Default, this Agreement shall continue in full force and effect
until the full performance and indefeasible payment in cash of all Obligations,
unless terminated sooner as provided in this Section 11.1. Borrower may
terminate this Agreement at any time upon not less than sixty (60) calendar
days’ prior written notice to Lender and upon full performance and indefeasible
payment in full in cash of all Obligations on or prior to such 60th calendar day
after Receipt by Lender of such written notice; provided, however, that,
notwithstanding any other provision of any Loan Document, Borrower shall have no
right to terminate this Agreement until after the second anniversary of the
Closing Date, unless such termination occurs in connection with a Sale
Transaction. All of the Obligations shall be immediately due and payable upon
any such termination on the termination date stated in any notice of termination
(the “Termination Date”); provided that, notwithstanding any other provision of
any Loan Document, the Termination Date shall be effective no earlier than the
first Business Day of the month following the expiration of the sixty (60)
calendar days’ prior written notice period. Notwithstanding any other provision
of any Loan Document, no termination of this Agreement shall affect Lender’s
rights or any of the Obligations existing as of the effective date of such
termination, and the provisions of the Loan Documents shall continue to be fully
operative until the Obligations have been fully performed and indefeasibly paid
in cash in full. The Liens granted to Lender under the Security Documents and
the financing statements filed pursuant thereto and the rights and powers of
Lender shall continue in full force and effect notwithstanding the fact that
Borrower’s borrowings hereunder may from time to time be in a zero or credit
position until all of the Obligations have been fully performed and indefeasibly
paid in full in cash.

 

(b) If (i) Borrower terminates the Revolving Facility under this Section 11.1(a)
above, (ii) Lender demands or Borrower is otherwise required to make payment in
full of the Revolving Facility and/or Obligations relating to the Revolving
Facility upon the occurrence of an Event of Default, (iii) a Sale Transaction,
Change of Control or payment pursuant to Section 2.11 occurs, (iv) any other
voluntary or involuntary prepayment of the Revolving Facility and/or Obligations
relating to the Revolving Facility by Borrower or any other Person occurs or
Borrower voluntarily or involuntarily repays the Obligations (other than
reductions to zero of the outstanding balance of the Revolving Facility
resulting from the ordinary course operation of the provisions of Section 2.5),
whether by virtue of Lender’s exercising its right of set-off or otherwise, (v)
Lender accelerates the Revolving Loan or makes any demand on the Revolving Loan,
or (vi) any payment or reduction of the outstanding balance of the Revolving
Loan and/or the Revolving Facility is made during a bankruptcy, reorganization
or other proceeding or is made pursuant to any plan of reorganization or
liquidation or any Debtor Relief Law, (each, a “Revolver Termination”), then, at
the effective date of any such Revolver Termination, Borrower shall pay Lender
(in addition to the then outstanding principal, accrued interest and other
Obligations relating to the Revolving Facility pursuant to the terms of this
Agreement and any other Loan Document), as yield maintenance for the loss of
bargain and not as a penalty, an amount equal to the Minimum Termination Fee,
provided that if Borrower has paid the Minimum Termination Fee pursuant to
Section 11.1(c), such shall not be payable pursuant to this Section 11.1(b);
provided further, that if such Revolver Termination results from a Sale
Transaction prior to the second anniversary of the Closing Date, Borrower shall
pay Lender the greater of the Minimum Termination Fee and the Yield Maintenance
Amount.

 

37



--------------------------------------------------------------------------------

(c) If (i) Borrower terminates the Term Loan under Section 11.1 hereof, (ii)
Lender demands or Borrower is otherwise required to make payment in full of the
Obligations relating to the Term Loan upon the occurrence of an Event of
Default, (iii) a Sale Transaction, a voluntary or involuntary Change of Control
or payment pursuant to Section 2.11 occurs (except pursuant to Section 2.11(c)),
(iv) any involuntary prepayment of the Obligations relating to the Term Loan by
Borrower or any other Person occurs, whether by virtue of Lender’s exercising
its right of set-off or otherwise, (v) Lender accelerates the Term Loan or makes
any demand on the Term Loan, or (vi) any payment or reduction of the outstanding
balance of the Term Loan and/or the Term Loan is made during a bankruptcy,
reorganization or other proceeding or is made pursuant to any plan of
reorganization or liquidation or any Debtor Relief Law, (each, a “Term
Termination”), then, at the effective date of any such Term Termination,
Borrower shall pay Lender (in addition to the then outstanding principal,
accrued interest and other Obligations relating to the Term Loan owing under the
Term Loan pursuant to the terms of this Agreement and any other Loan Document),
as yield maintenance for the loss of bargain and not as a penalty, a fee in an
amount equal to the sum of the Finance Fee plus the Minimum Termination Fee,
provided, however, that if such payment is funded with cash flow from operations
and/or equity, then only the Finance Fee will be required by this Section
11.1(c); provided further, that if such Term Termination results from a Sale
Transaction prior to the second anniversary of the Closing Date, Borrower shall
pay Lender the greater of the Minimum Termination Fee and the Yield Maintenance
Amount.

 

11.2 Survival

 

All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making of the Loans and any
termination of this Agreement until all Obligations are fully performed and
indefeasibly paid in full in cash. The obligations and provisions of Sections
3.5, 3.6, 6.13, 10.1, 10.3, 11.1, 11.2, 12.4, 12.7 and 12.10 shall survive
termination of the Loan Documents and any payment, in full or in part, of the
Obligations.

 

XII. MISCELLANEOUS

 

12.1 Governing Law; Jurisdiction; Service of Process; Venue

 

The Loan Documents shall be governed by and construed in accordance with the
internal laws of the State of Maryland without giving effect to its choice of
law provisions. Any judicial proceeding against Borrower with respect to the
Obligations, any Loan Document or any related agreement may be brought in any
federal or state court of competent jurisdiction located in the State of
Maryland. By execution and delivery of each Loan Document to which it is a
party, Borrower (i) accepts the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any judgment rendered thereby, (ii)
waives personal service of process, (iii) agrees that service of process upon it
may be made by certified or registered mail, return receipt requested, pursuant
to Section 12.5 hereof, (iv) waives any objection to jurisdiction and venue of
any action instituted hereunder and agrees not to assert any defense based on
lack of jurisdiction, venue or convenience, and (v) agrees that this loan was
made in Maryland, that Lender has accepted in Maryland Loan Documents executed
by Borrower and has disbursed Advances under the Loan Documents in Maryland.
Nothing shall affect the right of Lender to serve process in any manner
permitted by law or shall limit the right of Lender to bring proceedings

 

38



--------------------------------------------------------------------------------

against Borrower in the courts of any other jurisdiction having jurisdiction.
Any judicial proceedings against Lender involving, directly or indirectly, the
Obligations, any Loan Document or any related agreement shall be brought only in
a federal or state court located in the State of Maryland. All parties
acknowledge that they participated in the negotiation and drafting of this
Agreement and that, accordingly, no party shall move or petition a court
construing this Agreement to construe it more stringently against one party than
against any other.

12.2 Successors and Assigns; Participations; New Lenders

 

The Loan Documents shall inure to the benefit of Lender, Transferees and all
future holders of the Loan, any Note, the Obligations and/or any of the
Collateral, and each of their respective successors and assigns. Each Loan
Document shall be binding upon the Persons’ other than Lender that are parties
thereto and their respective successors and assigns, and no such Person may
assign, delegate or transfer any Loan Document or any of its rights or
obligations thereunder without the prior written consent of Lender. No rights
are intended to be created under any Loan Document for the benefit of any third
party donee, creditor or incidental beneficiary of any Borrower or Guarantor.
Nothing contained in any Loan Document shall be construed as a delegation to
Lender of any other Person’s duty of performance. BORROWER ACKNOWLEDGES AND
AGREES THAT LENDER AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE
ANY NOTE, AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR
TRANSFER ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT,
LOANS, ANY NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS (EACH
SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”). Each Transferee shall
have all of the rights and benefits with respect to the Loans, Obligations, any
Notes, Collateral and/or Loan Documents held by it as fully as if the original
holder thereof, and either Lender or any Transferee may be designated as the
sole agent to manage the transactions and obligations contemplated therein;
provided that, notwithstanding anything to the contrary in any Loan Document,
Borrower shall not be obligated to pay under this Agreement to any Transferee
any sum in excess of the sum which Borrower would have been obligated to pay to
Lender had such participation not been effected. Notwithstanding any other
provision of any Loan Document, Lender may disclose to any Transferee all
information, reports, financial statements, certificates and documents obtained
under any provision of any Loan Document.

 

12.3 Application of Payments

 

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other Person under any Debtor Relief Law, common law or
equitable cause or any other law, then the Obligations intended to be satisfied
by such payment shall be revived and shall continue as if such payment had not
been received by Lender. Any payments with respect to the Obligations received
shall be promptly credited and applied in such manner and order as Lender shall
decide in its sole discretion.

 

39



--------------------------------------------------------------------------------

12.4 Indemnity

 

Each Borrower jointly and severally shall indemnify Lender, its Affiliates and
its and their respective managers, members, officers, employees, Affiliates,
agents, representatives, successors, assigns, accountants and attorneys
(collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by or referred to in, or any matter related to, any Loan Document
or any agreement, document or transaction contemplated thereby, whether or not
such Indemnified Person is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of such
Indemnified Person. If any Indemnified Person uses in-house counsel for any
purpose for which any Borrower is responsible to pay or indemnify, each Borrower
expressly agrees that its indemnification obligations include reasonable charges
for such work commensurate with the fees that would otherwise be charged by
outside legal counsel selected by such Indemnified Person in its sole discretion
for the work performed. Lender agrees to give Borrower reasonable notice of any
event of which Lender becomes aware for which indemnification may be required
under this Section 12.4, and Lender may elect (but is not obligated) to direct
the defense thereof, provided that the selection of counsel shall be subject to
Borrower’s consent, which consent shall not be unreasonably withheld or delayed.
Any Indemnified Person may, in its reasonable discretion, take such actions as
it deems necessary and appropriate to investigate, defend or settle any event or
take other remedial or corrective actions with respect thereto as may be
necessary for the protection of such Indemnified Person or the Collateral.
Notwithstanding the foregoing, if any insurer agrees to undertake the defense of
an event (an “Insured Event”), Lender agrees not to exercise its right to select
counsel to defend the event if that would cause any Borrower’s insurer to deny
coverage; provided, however, that Lender reserves the right to retain counsel to
represent any Indemnified Person with respect to an Insured Event at its sole
cost and expense. To the extent that Lender obtains recovery from a third party
other than an Indemnified Person of any of the amounts that any Borrower has
paid to Lender pursuant to the indemnity set forth in this Section 12.4, then
Lender shall promptly pay to such Borrower the amount of such recovery.

 

12.5 Notice

 

Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this Section
12.5. Any notice or request hereunder shall be given only by, and shall be
deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable.

 

40



--------------------------------------------------------------------------------

12.6 Severability; Captions; Counterparts; Facsimile Signatures

 

If any provision of any Loan Document is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

 

12.7 Expenses

 

Borrower shall pay, whether or not the Closing occurs, all costs and expenses
reasonably incurred by Lender and/or its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional and filing fees and expenses and all other
out-of-pocket charges and expenses (including, without limitation, UCC and
judgment and tax lien searches and UCC filings and fees for post-Closing UCC and
judgment and tax lien searches and wire transfer fees and audit expenses), and
reasonable attorneys’ fees and expenses, (i) in any effort to enforce, protect
or collect payment of any Obligation or to enforce any Loan Document or any
related agreement, document or instrument, (ii) in connection with entering
into, negotiating, preparing, reviewing and executing the Loan Documents and/or
any related agreements, documents or instruments, (iii) arising in any way out
of administration of the Obligations, (iv) in connection with instituting,
maintaining, preserving, enforcing and/or foreclosing on Lender’s Liens in any
of the Collateral or securities pledged under the Loan Documents, whether
through judicial proceedings or otherwise, (v) in defending or prosecuting any
actions, claims or proceedings arising out of or relating to Lender’s
transactions with Borrower, (vi) in seeking, obtaining or receiving any advice
with respect to its rights and obligations under any Loan Document and any
related agreement, document or instrument, and/or (vii) in connection with any
modification, restatement, supplement, amendment, waiver or extension of any
Loan Document and/or any related agreement, document or instrument. All of the
foregoing shall be charged to Borrower’s account and shall be part of the
Obligations. If Lender or any of its Affiliates uses in-house counsel for any
purpose under any Loan Document for which Borrower is responsible to pay or
indemnify, Borrower expressly agrees that its Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Lender or such Affiliate in its sole
discretion for the work performed. Without limiting the foregoing, Borrower
shall pay all taxes (other than taxes based upon or measured by Lender’s income
or revenues or any personal property tax), if any, in connection with the
issuance of any Note and the filing and/or recording of any documents and/or
financing statements.

 

12.8 Entire Agreement

 

This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement between Borrower and Lender with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower and Lender. No provision of this Agreement may be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by an
agreement in writing signed by Lender and Borrower. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

 

41



--------------------------------------------------------------------------------

12.9 Lender Approvals

 

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Lender with respect to any matter that is subject of any Loan
Document may be granted or withheld by Lender in its sole and absolute
discretion.

12.10 Confidentiality and Publicity

 

(a) Borrower agrees, and agrees to cause each of its Affiliates, (i) not to
transmit or disclose provisions of any Loan Document to any Person (other than
to Borrower’s advisors and officers on a need-to-know basis or as otherwise may
be required by law, including the rules and regulations of the Securities and
Exchange Commission) without Lender’s prior written consent, and (ii) to inform
all Persons of the confidential nature of the Loan Documents and to direct them
not to disclose the same to any other Person and to require each of them to be
bound by these provisions. Borrower agrees to submit to Lender and Lender
reserves the right to review and approve all materials that Borrower or any of
its Affiliates prepares that contain Lender’s name or describe or refer to any
Loan Document, any of the terms thereof or any of the transactions contemplated
thereby. Borrower shall not, and shall not permit any of its Affiliates to, use
Lender’s name (or the name of any of Lender’s Affiliates) in connection with any
of its business operations, including without limitation, advertising, marketing
or press releases or such other similar purposes, without Lender’s prior written
consent. Nothing contained in any Loan Document is intended to permit or
authorize Borrower or any of its Affiliates to contract on behalf of Lender.
Further, Borrower hereby agrees that Lender or any Affiliate of Lender may (i)
disclose a general description of transactions arising under the Loan Documents
for advertising, marketing or other similar purposes and (ii) use Borrower’s or
any Guarantor’s name, logo or other indicia germane to such party in connection
with such advertising, marketing or other similar purposes.

 

12.11 Release of Lender

 

Notwithstanding any other provision of any Loan Document, Borrower voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself, it managers, members, directors, officers,
employees, stockholders, Affiliates, agents, representatives, accountants,
attorneys, successors and assigns and their respective Affiliates (collectively,
the “Releasing Parties”), hereby fully and completely releases and forever
discharges the Indemnified Parties and any other Person or insurer which may be
responsible or liable for the acts or omissions of any of the Indemnified
Parties, or who may be liable for the injury or damage resulting therefrom
(collectively, with the Indemnified Parties, the “Released Parties”), of and
from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties as of the date of the Closing.
Borrower acknowledges that the foregoing release is a material inducement to
Lender’s decision to extend to Borrower the financial accommodations hereunder
and has been relied upon by Lender in agreeing to make the Loans.

 

42



--------------------------------------------------------------------------------

12.12 Agent

 

Lender and its successors and assigns hereby (i) designate and appoint
CapitalSource Finance LLC, a Delaware limited liability company, and its
successors and assigns (“CapitalSource”), to act as agent for Lender and its
successors and assigns under this Agreement and all other Loan Documents, (ii)
irrevocably authorize CapitalSource to take all actions on its behalf under the
provision of this Loan Agreement and all other Loan Documents, and (iii) to
exercise all such powers and rights, and to perform all such duties and
obligations hereunder and thereunder. CapitalSource, on behalf of Lender, shall
hold all Collateral, payments of principal and interest, fees, charges and
collections received pursuant to this Agreement and all other Loan Documents.
Borrower acknowledges that Lender and its successors and assigns transfer and
assign to CapitalSource the right to act as Lender’s agent to enforce all rights
and perform all obligations of Lender contained herein and in all of the other
Loan Documents. Borrower shall within ten (10) Business Days after Lender’s
reasonable request, take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, amendments,
assignments, instructions or documents as Lender may request to evidence the
appointment and designation of CapitalSource as agent for Lender and other
financial institutions from time to time party hereto and to the other Loan
Documents.

 

12.13 Release of Collateral

 

So long as no Event of Default has occurred and is continuing, upon the written
request of Borrower, Lender shall release any Lien granted to or held by Lender
upon any Collateral being sold or disposed of in compliance with the provisions
of the Loan Documents, as determined by Lender in its Permitted Discretion.
Promptly following full performance and satisfaction and indefeasible payment in
full in cash of all Obligations (other than contingent indemnification
obligations) and the termination of this Agreement, the Liens created hereby
shall terminate and Lender shall execute and deliver such documents, at
Borrower’s expense, as are necessary to release Lender’s Liens in the Collateral
and shall return the Collateral to Borrower; provided, however, that the parties
agree that, notwithstanding any such termination or release or the execution,
delivery or filing of any such documents or the return of any Collateral, if and
to the extent that any such payment made or received with respect to the
Obligations is subsequently invalidated, determined to be fraudulent or
preferential, set aside, defeased or required to be repaid to a trustee, debtor
in possession, receiver, custodian or any other Person under any Debtor Relief
Law, common law or equitable cause or any other law, then the Obligations
intended to be satisfied by such payment shall be revived and shall continue as
if such payment had not been received by Lender and the Liens created hereby
shall be revived automatically without any action on the part of any party
hereto and shall continue as if such payment had not been received by Lender.
Lender shall not be deemed to have made any representation or warranty with
respect to any Collateral so delivered except that such Collateral is free and
clear, on the date of such delivery, of any and all Liens arising from such
Lender’s own acts.

 

12.14 Agreement Controls

 

In the event of any inconsistency between this Agreement and any of the other
Loan Documents, the terms of this Agreement shall control.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has duly executed this Revolving Credit
Term Loan and Security Agreement as of the date first written above.

 

WORLD HEALTH ALTERNATIVES, INC. By:    

Name:

   

Its:

   

 

Address for Notices:

777 Penn Center Blvd.

Suite 111

Pittsburgh, PA 15235

Attention:     Telephone:     FAX:     E-Mail:          

 

BETTER SOLUTIONS, INC. By:    

Name:

   

Its:

   

 

Address for Notices:

777 Penn Center Blvd.

Suite 111

Pittsburgh, PA 15235

Attention:     Telephone:     FAX:     E-Mail:          

 



--------------------------------------------------------------------------------

JC NATIONWIDE, INC. (f/k/a MedTech Medical Staffing of Boca Raton, Inc.) By:    

Name:

   

Its:

   

 

Address for Notices:

777 Penn Center Blvd.

Suite 111

Pittsburgh, PA 15235

Attention:     Telephone:     FAX:     E-Mail:          

 

MEDTECH STAFFING OF NEW ENGLAND, INC. By:    

Name:

   

Its:

   

 

Address for Notices:

777 Penn Center Blvd.

Suite 111

Pittsburgh, PA 15235

Attention:     Telephone:     FAX:     E-Mail:          

 

2



--------------------------------------------------------------------------------

MEDTECH FRANCHISING, INC. By:    

Name:

   

Its:

   

 

Address for Notices:

777 Penn Center Blvd.

Suite 111

Pittsburgh, PA 15235

Attention:     Telephone:     FAX:     E-Mail:          

 

WORLD HEALTH STAFFING, INC. By:    

Name:

   

Its:

   

 

Address for Notices:

777 Penn Center Blvd.

Suite 111

Pittsburgh, PA 15235

Attention:     Telephone:     FAX:     E-Mail:          

 

 

3



--------------------------------------------------------------------------------

WORLD HEALTH STAFFING, INC.

(f/k/a MedTech Medical Staffing of Orlando, Inc.)

By:    

Name:

   

Its:

   

 

Address for Notices:

777 Penn Center Blvd.

Suite 111

Pittsburgh, PA 15235

Attention:     Telephone:     FAX:     E-Mail:          

 

4



--------------------------------------------------------------------------------

CAPITALSOURCE FINANCE LLC By:    

Name:

   

Its:

   

 

Address for Notices:

CapitalSource Finance LLC

4445 Willard Avenue, 12th Floor

Chevy Chase, MD 20815

Attention:  

Healthcare Finance Group, Portfolio Manager

Telephone:  

(301) 841-2700

FAX:  

(301) 841-2340

E-Mail:  

dcole@capitalsource.com

     

 



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A

  —      Form of Borrowing Certificate

Exhibit B

  —      Form of Compliance Certificate SCHEDULES

Schedule 2.4

  —      Borrower’s Account(s)

Schedule 5.2

  —      Required Consents

Schedule 5.3

  —      Capitalization, Organization Chart (including all subsidiaries,
authorized/issued capitalization, owners, directors, officers and managers) and
Joint Ventures

Schedule 5.4

  —      Liens; Real and Personal Property Owned or Leased; Leases

Schedule 5.6

  —      Litigation

Schedule 5.8

  —      Taxes

Schedule 5.11

  —      Intellectual Property

Schedule 5.15

  —      Existing Indebtedness

Schedule 5.16

  —      Other Agreements

Schedule 5.17

  —      Insurance

Schedule 5.18A

  —      Corporate Names

Schedule 5.18B

  —      Places of Business

Schedule 6.8

  —      Further Assurances/Post Closing

Schedule 7.2

  —      Permitted Indebtedness

Schedule 7.3

  —      Permitted Liens

Schedule 7.6

  —      Affiliate Transactions

 

1



--------------------------------------------------------------------------------

ANNEX I

 

FINANCIAL COVENANTS

 

1) Minimum EBITDA

 

At no time shall Borrower permit its EBITDA for the Test Period ending on the
date of such determination to be less than the amount set forth below for the
following periods:

 

DATE

--------------------------------------------------------------------------------

   EBITDA


--------------------------------------------------------------------------------

February 2005

   3,500,000

March 2005

   3,800,000

April 2005

   4,250,000

May 2005

   4,700,000

June 2005

   5,100,000

July 2005

   5,500,000

August 2005

   6,000,000

September 2005

   6,300,000

October 2005

   6,750,000

November 2005

   7,200,000

December 2005

and Thereafter

   7,600,000

 

2) Senior Leverage Ratio (Total Senior Debt to EBITDA)

 

At any time during any Test Period, the Senior Leverage Ratio shall not exceed
the amount set forth below for the following periods:

 

DATE

--------------------------------------------------------------------------------

   Senior
Leverage Ratio


--------------------------------------------------------------------------------

February 2005

   1.8x

March 2005

   1.6x

April 2005

   1.5x

May 2005

   1.3x

June 2005

   1.2x

July 2005

   1.1x

August 2005

   1.1x

September 2005

   1.0x

October 2005

   1.0x

November 2005

   1.0x

December 2005

and Thereafter

   1.0x

 

3) Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)

 

At the end of each calendar month, the Fixed Charge Coverage Ratio shall not be
less than the amount set forth below for the following periods:

 

Annex I-1



--------------------------------------------------------------------------------

DATE

--------------------------------------------------------------------------------

   Fixed
Charge
Coverage
Ratio


--------------------------------------------------------------------------------

February 2005

   1.5x

March 2005

   1.6x

April 2005

   1.7x

May 2005

   1.8x

June 2005

   1.9x

July 2005

   1.9x

August 2005

   2.0x

September 2005

   2.0x

October 2005

   2.0x

November 2005

   2.0x

December 2005

and Thereafter

   2.0x

 

4) Cash Velocity

 

Collections of Borrower’s Accounts shall not be less than $11,500,000 for each
calendar month from February 2005 through April 2005, $13,000,000 for each
calendar month from May 2005 through July 2005, $14,000,000 for each calendar
month from August 2005 through October 2005, and $15,000,000 for each calendar
month thereafter during the Term; provided, that upon any violation of or
failure to comply with this covenant Lender shall have the right, in its sole
discretion, to consider for all purposes under the Agreement as though Borrower
actually collected Accounts equal to such minimum required amount.

 

5) Minimum Liquidity

 

At Closing and at all other times Borrower shall have not less than $1,500,000
of Available Cash on hand.

 

For purposes of the covenants set forth in this Annex I, the terms listed below
shall have the following meanings:

 

“Available Cash” shall mean, for and on any date, the sum without duplication of
the following for Borrower: (a) unrestricted cash on hand on such date, (b) Cash
Equivalents held on such date, and (c) unborrowed Availability, including
reserves established by Lender for purposes of maintaining the minimum liquidity
covenant.

 

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than six months from the date
of acquisition, (b) U.S. dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s Ratings Services (“S&P”) is at least A-2 or
the equivalent thereof or from Moody’s Investors Service, Inc. (“Moody’s”) is at
least P-2 or the equivalent

 

Annex I-2



--------------------------------------------------------------------------------

thereof in each case with maturities of not more than six months from the date
of acquisition (any bank meeting the qualifications specified in clauses (b)(i)
or (ii), an “Approved Bank”), (c) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clause (a),
above, entered into with any Approved Bank, (d) commercial paper issued by any
Approved Bank or by the parent company of any Approved Bank and commercial paper
issued by, or guaranteed by, any industrial or financial company with a
short-term commercial paper rating of at least A-2 or the equivalent thereof by
S&P or at least P-2 or the equivalent thereof by Moody’s, or guaranteed by any
industrial company with a long term unsecured debt rating of at least A or A2,
or the equivalent of each thereof, from S&P or Moody’s, as the case may be, and
in each case maturing within six months after the date of acquisition and (e)
investments in money market funds substantially all of whose assets are
comprised of securities of the type described in clauses (a) through (d) above.

 

“EBITDA” shall mean, for any Test Period, the sum, without duplication, of the
following for Borrower, on a consolidated basis: Net Income determined in
accordance with GAAP, plus, (a) Interest Expense, (b) taxes on income, whether
paid, payable or accrued, (c) depreciation expense, (d) amortization expense,
(e) all other non-cash, non-recurring charges and expenses, excluding accruals
for cash expenses made in the ordinary course of business, and (f) loss from any
sale of assets, other than sales in the ordinary course of business, all of the
foregoing determined in accordance with GAAP, minus (a) gains from any sale of
assets, other than sales in the ordinary course of business and (b) other
extraordinary or non-recurring gains.

 

“Fixed Charge Coverage Ratio” shall mean, for Borrower collectively on a
consolidated basis, the ratio of (a) EBITDA for the Test Period, to (b) Fixed
Charges for the Test Period.

 

“Fixed Charges” shall mean, the sum of the following: (a) Total Debt Service,
(b) Capital Expenditures, (c) income taxes paid in cash or accrued, and (d)
dividends paid or accrued or declared.

 

“Interest Expense” shall mean, for any Test Period, total interest expense
(including attributable to Capital Leases in accordance with GAAP) fees with
respect to all outstanding Indebtedness including capitalized interest but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers’ acceptance financing and net costs under Interest Rate
Agreements.

 

“Interest Rate Agreement” shall mean any interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to hedge the
position with respect to interest rates.

 

“Net Income” shall mean, the net income (or loss) determined in conformity with
GAAP, provided that there shall be excluded (a) the income (or loss) of any
Person in which any other Person (other than any Borrower) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to a Borrower by such Person, (b) the income (or loss) of any Person
accrued prior to the date it becomes a Borrower or is merged into or
consolidated with a Borrower or that Person’s assets are acquired by a Borrower,
(c) the income of any Subsidiary of Borrower to the extent that the declaration
or payment of dividends or similar distributions of that income by that
Subsidiary is not at the time permitted by operation of the terms of the charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (d) compensation expense
resulting from the issuance of capital stock, stock options or stock
appreciation rights issued to former or current employees, including officers,
of a Borrower, or the exercise of such options or rights, in each case to the
extent the obligation (if any) associated therewith is not expected to be
settled by the payment of cash

 

Annex I-3



--------------------------------------------------------------------------------

by a Borrower or any affiliate thereof, and (e) compensation expense resulting
from the repurchase of capital stock, options and rights described in clause (d)
of this definition of Net Income.

 

“Senior Leverage Ratio” shall mean, at any date of determination, for Borrower
individually and collectively on a consolidated basis, the ratio of (a) Total
Senior Debt on such date, to (b) EBITDA for the Test Period most recently ended
before such date (taken as one accounting period) multiplied by four (4).

 

“Test Period” shall mean the three most recent calendar months then ended (taken
as one accounting period), or such other period as specified in the Agreement or
any Annex thereto.

 

“Total Debt Service” shall mean the sum of (a) scheduled or other required
payments of principal on Indebtedness, plus (b) Interest Expense, in each case
for such period.

 

“Total Senior Debt” shall mean, at any date of determination, the sum of (a) the
Indebtedness under the Loan Documents; plus (b) Capitalized Lease Obligations;
plus (c) secured Indebtedness which is not Permitted Subordinated Debt.

 

 

Annex I-4



--------------------------------------------------------------------------------

APPENDIX A

 

DEFINITIONS

 

“Acceptance Notice” shall have the meaning given such term in Section 6.13.

 

“Accounts” shall mean all “accounts” (as defined in the UCC) of Borrower (or, if
referring to another Person, of such other Person), including without
limitation, accounts, accounts receivables, monies due or to become due and
obligations in any form (whether arising in connection with contracts, contract
rights, Instruments, General Intangibles or Chattel Paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

 

“Account Debtor” shall mean any Person who is obligated under an Account.

 

“Advance” shall mean a borrowing under the Revolving Facility. Any amounts paid
by Lender on behalf of Borrower or any Guarantor under any Loan Document shall
be an Advance for purposes of the Agreement.

 

“Affiliate” shall mean, as to any Person, any other Person (a) that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person, (b) who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person, or (iii) of any Person
described in clause (a) above with respect to such Person, or (c) which,
directly or indirectly through one or more intermediaries, is the beneficial or
record owner (as defined in Rule 13d-3 of the Securities Exchange Act of 1934,
as amended, as the same is in effect on the date hereof) of five percent (5%) or
more of any class of the outstanding voting stock, securities or other equity or
ownership interests of such Person. For purposes of this definition, the term
“control” (and the correlative terms, “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, whether through ownership
of securities or other interests, by contract or otherwise. “Affiliate” shall
include any Subsidiary.

 

“Applicable Rate” shall mean the interest rates applicable from time to time to
Advances under the Agreement.

 

“Availability” shall have the meaning given such term in Section 2.1(a).

 

“Borrowing Base” shall mean, as of any date of determination, the net
collectible U.S. Dollar value of Eligible Receivables, as determined with
reference to the most recent Borrowing Certificate and otherwise in accordance
with the Agreement; provided, however, that if as of such date the most recent
Borrowing Certificate is of a date more than four (4) Business Days before or
after such date, the Borrowing Base shall be determined by Lender in its sole
discretion.

 

“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A.

 

“Borrowing Date” shall have the meaning given such term in Section 2.4.

 

Appendix A-1



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which the Federal Reserve or Lender is closed.

 

“Capital Expenditures” shall mean the sum (without duplication) of all
expenditures (whether paid in cash or accrued as liabilities) during the Test
Period that are or should be treated as capital expenditures under GAAP.

 

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.

 

“Capitalized Lease Obligations” shall mean all obligations of any Person under
Capital Leases, in each case, taken at the amount thereof accounted for as a
liability in accordance with GAAP.

 

“Change of Control” shall mean, with respect to any Borrower or Guarantor, the
occurrence of any of the following: (i) a merger, consolidation, reorganization,
recapitalization or share or interest exchange, sale or transfer or any other
transaction or series of transactions in which its stockholders, managers,
partners or interest holders immediately prior to such transaction or series of
transactions receive, in exchange for the stock or interests owned by them,
cash, property or securities of the resulting or surviving entity or any
Affiliate thereof, and, as a result thereof, any Person or group of Persons (and
their Affiliates) who where not previous owners of Borrower becomes the owner of
more than thirty percent (30%) of Borrower, (ii) a direct or indirect sale,
transfer or other conveyance or disposition, in any single transaction or series
of transactions, of all or substantially all of its assets, (iii) the initial
public offering of its securities, (iv) any “change in/of control” or “sale” or
“disposition” or similar event as defined in any document governing indebtedness
of such Person which gives the holder of such indebtedness the right to
accelerate or otherwise require payment of such indebtedness prior to the
maturity date thereof, (v) Richard McDonald or an “Acceptable Replacement Chief
Executive Officer” ceases to be employed as Chief Executive Officer of Borrower,
or otherwise becomes disabled to the extent he cannot competently perform his
duties as the Chief Executive Officer of Borrower, and is not replaced with a
new Chief Executive Officer of comparable qualifications, experience,
capabilities, aptitudes and stature (an “Acceptable Replacement Chief Executive
Officer”), which replacement shall be done promptly and in any event within 45
calendar days.

 

“Charter and Good Standing Documents” shall mean, for each Borrower and
Guarantor (i) a copy of the certificate of incorporation or formation (or other
charter document) certified as of a date not more than ten (10) Business Days
prior to the Closing Date by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Borrower and Guarantor,
(ii) a copy of the bylaws or similar organizational documents of certified as of
a date not more than ten (10) Business Days prior to the Closing Date by the
corporate secretary or assistant secretary of such Borrower and Guarantor, (iii)
an original certificate of good standing as of a date not more than ten (10)
Business Days prior to the Closing Date issued by the applicable Governmental
Authority of the jurisdiction of incorporation or organization of such Borrower
and Guarantor and of every other jurisdiction in which such Borrower has an
office or conducts business or is otherwise required to be in good standing, and
(iv) copies of the resolutions of the Board of Directors or managers (or other
applicable governing body) and, if required, stockholders, members or other
equity owners authorizing the execution, delivery and performance of the Loan
Documents to which such Borrower and Guarantor is a party, certified by an
authorized officer of such Person as of the Closing Date.

 

“Chattel Paper” shall mean chattel paper as defined in Section 9-102 of the UCC.

 

Appendix A-2



--------------------------------------------------------------------------------

“Closing” shall mean the satisfaction, or written waiver by Lender, of all of
the conditions precedent set forth in the Agreement required to be satisfied
prior to the consummation of the transactions contemplated hereby.

 

“Closing Date” shall mean the date the Closing occurs.

 

“Collateral” shall have the meaning given such term in Section 2.13.

 

“Collateral Patent, Trademark and Copyright Assignment” shall mean any patent,
trademark, or copyright assignment or acknowledgement executed by and between
Borrower and Lender, as such may be modified, amended or supplemented from time
to time.

 

“Concentration Account” shall have the meaning given such term in Section 2.5.

 

“Credit Party” shall have the meaning given such term in Section 6.13.

 

“Debt Service Reserve Amount” shall mean an amount equal to $300,000.

 

“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code of the United
States of America and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally, as amended from time to time.

 

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute or be
or result in an Event of Default.

 

“Dilution Items” shall have the meaning given such term in Section 2.1(b).

 

“Distribution” shall mean any fee, payment, bonus or other remuneration of any
kind, and any repayment of or debt service on loans or other indebtedness.

 

“Eligible Receivables” shall mean each Account arising in the ordinary course of
Borrower’s business from the sale of goods or rendering of services which
Lender, in its Permitted Discretion, deems an Eligible Receivable unless:

 

(a) it is not subject to a valid perfected first priority security interest in
favor of Lender, subject to no other Lien (other than Permitted Liens);

 

(b) it is not evidenced by an invoice, statement or other documentary evidence
satisfactory to Lender; provided, that Lender in its sole discretion may from
time to time include as Accounts that are not evidenced by an invoice, statement
or other documentary evidence satisfactory to Lender as Eligible Receivables and
determine the advance rate, liquidity factors and reserves applicable to
Advances made on any such Accounts;

 

(c) it arises out of services rendered or a sale made to, or out of any other
transaction between Borrower or any of its Subsidiaries and, one or more
Affiliates of Borrower or any of its Subsidiaries;

 

(d) it remains unpaid for longer than 120 calendar days after the first to occur
of the invoice date or the date the applicable services were rendered;

 

Appendix A-3



--------------------------------------------------------------------------------

(e) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, if more than 25% of the aggregate balance of all such Accounts
owing from such Account Debtor and/or its Affiliates remain unpaid for longer
than 120 calendar days after the first to occur of the invoice date or the date
the applicable services were rendered;

 

(f) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, 25% or more of all such Accounts are not deemed Eligible
Receivables for any reason hereunder (which percentage may, in Lender’s sole
discretion, be increased or decreased);

 

(g) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, if such Accounts exceed 20% of the net collectible dollar value
of all Eligible Receivables at any one time (which percentage may, in Lender’s
sole discretion, be increased or decreased);

 

(h) any covenant, agreement, representation or warranty contained in any Loan
Document with respect to such Account has been breached and remains uncured;

 

(i) the Account Debtor for such Account has commenced a voluntary case under any
Debtor Relief Law or has made an assignment for the benefit of creditors, or a
decree or order for relief has been entered by a court having jurisdiction in
respect of such Account Debtor in an involuntary case under any Debtor Relief
Law, or any other petition or application for relief under any Debtor Relief Law
has been filed against such Account Debtor, or such Account Debtor has failed,
suspended business, ceased to be solvent, called a meeting of its creditors, or
has consented to or suffered a receiver, trustee, liquidator or custodian to be
appointed for it or for all or a significant portion of its assets or affairs,
or Borrower, in the ordinary course of business, should have known of any of the
foregoing until such time that such case, petition or application has been
dismissed;

 

(j) it arises from the sale of property or services rendered to one or more
Account Debtors outside the continental United States or that have their
principal place of business or chief executive offices outside the continental
United States;

 

(k) it represents the sale of goods or rendering of services to an Account
Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment or any other repurchase or return basis or is evidenced by Chattel
Paper or an Instrument of any kind or has been reduced to judgment;

 

(l) the applicable Account Debtor for such Account is any Governmental
Authority, unless rights to payment of such Account have been assigned to Lender
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C. Section
3727, et seq. and 41 U.S.C. Section 15, et seq.), or otherwise only if all
applicable statutes or regulations respecting the assignment of Government
Accounts have been complied with;

 

(m) that portion of any Account that it is subject to any offset, credit
(including any resource or other income credit or offset) deduction, defense,
discount, chargeback, freight claim, allowance, adjustment, dispute or
counterclaim, or is contingent in any respect or for any reason;

 

(n) there is any agreement with an Account Debtor for any deduction from such
Account, except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each invoice related thereto, such that
only the discounted amount of such Account after giving effect to such discounts
and allowances shall be considered an Eligible Receivable;

 

Appendix A-4



--------------------------------------------------------------------------------

(o) any return, rejection or repossession of goods or services related to it has
occurred and satisfactory goods or services shall not have been redelivered to
such customer;

 

(p) it is not payable to any Borrower;

 

(q) Borrower has agreed to accept or has accepted any non-cash payment for such
Account;

 

(r) with respect to any Account arising from the performance of services, the
services have not been actually performed or the services were undertaken in
violation of any applicable law; or

 

(s) such Account fails to meet such other specifications and requirements which
may from time to time be established by Lender or is not otherwise satisfactory
to Lender, as determined in Lender’s sole discretion.

 

“Environmental Laws” shall mean, collectively and each individually, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all other
federal, state and local and foreign environmental, land use, zoning, health,
chemical use, safety and sanitation laws, statutes, ordinances and codes
relating to the protection of the environment and/or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of Hazardous Substances, in each case, as amended, and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of Governmental Authorities with respect thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

“Event of Default” shall mean the occurrence of any event set forth in Article
VIII.

 

“Excess Cash Flow” shall mean, for any consecutive six (6) month period ending
each June 30 and December 31, without duplication, an amount equal to the sum of
(i) consolidated net income or loss of Borrower for such period, plus (ii) an
amount equal to the amount of depreciation expenses, amortization expense
(including the amortization of goodwill), accrued non-cash interest expense and
all other non-cash charges deducted in arriving at such consolidated net income
or loss, plus (iii) an amount equal to the aggregate net cash proceeds of the
sale, lease, transfer or other disposition of assets by Borrower during such
period to the extent not required to be applied to mandatory prepayments or
payments on the Loans, plus (iv) an amount equal to the net loss on the sale,
lease, transfer or other disposition of assets by Borrower during such period to
the extent deducted in arriving at such consolidated net income or loss, plus
(v) without duplication of other items included in this definition, an amount
equal to any tax refunds or credits received by Borrower during such period,
less (vi) an amount equal to the permitted Capital Expenditures of Borrower for
such period, less (vii) an amount equal to the sum of all regularly scheduled
payments and optional and mandatory prepayments of principal on Total Senior
Debt (other than on the Revolving Loans) and Permitted Subordinated Debt
actually made during such period to the extent permitted hereunder, less (viii)
an amount equal to the net gain on the sale, lease, transfer or other
disposition of assets by Borrower during such period to the extent included in
arriving at such consolidated net income or loss.

 

Appendix A-5



--------------------------------------------------------------------------------

“Facility Cap” shall have the meaning given the term in the Recitals of this
Agreement.

 

“Fair Valuation” shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.

 

“Finance Fee” shall mean an amount equal to $75,000.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time as applied by nationally recognized
accounting firms.

 

“Government Account” shall be defined to mean all Accounts arising out of or
with respect to any Government Contract.

 

“Government Contract” shall be defined to mean all contracts with the United
States Government or with any agency thereof, and all amendments thereto.

 

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.

 

“Guarantor” shall mean, collectively and each individually, all guarantors of
the Obligations or any part thereof (it being acknowledged that as of the
Closing Date, there are no Guarantors).

 

“Guaranty” shall mean, collectively and each individually, all guarantees
executed by any Guarantors.

 

“Hazardous Substances” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances or related materials
as defined in or subject to any applicable Environmental Law.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, stock, equity or other ownership interest purchase, capital
contribution or otherwise) or otherwise to become directly or indirectly liable.

 

Appendix A-6



--------------------------------------------------------------------------------

“Indemnified Person” shall have the meaning given such term in Section 12.4.

 

“Initial Advance” shall have the meaning given such term in Section 4.1.

 

“Insured Event” shall have the meaning given such term in Section 12.4.

 

“Insurer” shall mean a Person that insures another Person against any costs
incurred in the receipt by such other Person of services, or that has an
agreement with any Borrower to compensate it for providing services to such
Person.

 

“Inventory” shall mean all “inventory” (as defined in the UCC) of Borrower (or,
if referring to another Person, of such other Person), now owned or hereafter
acquired, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.

 

“Landlord Waiver and Consent” shall mean a waiver/consent in form and substance
satisfactory to Lender from the owner/lessor of any premises not owned by
Borrower at which any of the Collateral is now or hereafter located for the
purpose of providing Lender access to such Collateral, in each case as such may
be modified, amended or supplemented from time to time.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance,
restriction, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof), or any other arrangement pursuant to which title
to the property is retained by or vested in some other Person for security
purposes.

 

“Life Insurance Policy” shall mean a current, valid and fully paid key man life
insurance policy insuring the life of each of John Sercu and Richard McDonald in
the amount of at least $2,250,000 each which (i) names Lender as the sole
beneficiary, (ii) is issued by a carrier and otherwise is in form and substance
acceptable to Lender in its sole discretion, and (iii) expressly provides that
it cannot be altered, amended, modified or canceled without thirty (30) Business
Days prior written notice to Lender and that it inures to the benefit of Lender
notwithstanding any action or omission or negligence of or by any Borrower or
Guarantor or any insured thereunder.

 

“Loan” or “Loans” shall mean, individually and collectively, the Term Loan and
all Advances under the Revolving Facility.

 

“Loan Documents” shall mean, collectively and each individually, this Agreement,
the Notes, the Security Documents, the Guaranties, the Subordination Agreements,
the Lockbox Agreements, the Assignment of Life Insurance Policy, the Uniform
Commercial Code Financing Statements, the Landlord Waiver and Consents, the
Borrowing Certificates and all other agreements, documents, instruments and
certificates heretofore or hereafter executed or delivered to Lender in
connection with any of the foregoing or the Loans, as the same may be amended,
modified or supplemented from time to time.

 

“Lockbox Accounts” shall have the meaning given such term in Section 2.5.

 

“Lockbox Agreement” shall have the meaning given such term in Section 2.5.

 

“Lockbox Bank” shall have the meaning given such term in Section 2.5.

 

Appendix A-7



--------------------------------------------------------------------------------

“Material Adverse Effect” or “Material Adverse Change” shall mean any event,
condition or circumstance or set of events, conditions or circumstances or any
change(s) which (i) has, had or would reasonably be likely to have any material
adverse effect upon or change in the validity or enforceability of any Loan
Document, (ii) has been or would reasonably be likely to be material and adverse
to the value of any of material portion of the Collateral, to the priority of
the Lender’s security interest in the Collateral, or to the business,
operations, prospects, properties, assets, liabilities or condition of Borrower
and/or Guarantors, either individually or taken as a whole, or (iii) has
materially impaired or would reasonably be likely to materially impair the
ability of Borrower or Guarantor to pay any portion of the Obligations or to
otherwise perform the Obligations or to consummate the transactions under the
Loan Documents executed by such Person.

 

“Minimum Termination Fee” shall mean the amount equal to two percent (2%) of the
sum of (a) the Facility Cap plus (b) the Maximum Loan Amount.

 

“Non-Compliance Fee” shall mean a daily fee payable by Borrower equal to the
greater of (i) $500, or (ii) five one-hundredths of one percent (0.05%) of the
outstanding principal balance of the Obligations as of any date of
determination.

 

“Note or Notes” shall mean Notes issued pursuant to Section 2.17.

 

“Obligations” shall mean all present and future obligations, Indebtedness and
liabilities of Borrower and/or Guarantors to Lender at any time and from time to
time of every kind, nature and description, direct or indirect, secured or
unsecured, joint and several, absolute or contingent, due or to become due,
matured or unmatured, now existing or hereafter arising, contractual or
tortious, liquidated or unliquidated, under any of the Loan Documents or
otherwise relating to Notes and/or Loans, including, without limitation, all
applicable fees, charges and expenses and/or all amounts paid or advanced by
Lender on behalf of or for the benefit of any Borrower and/or Guarantor for any
reason at any time, including in each case obligations of performance as well as
obligations of payment and interest that accrue after the commencement of any
proceeding under any Debtor Relief Law by or against any such Person.

 

“Offer” shall have the meaning given such term in Section 6.13.

 

“Option Period” shall have the meaning given such term in Section 6.13.

 

“Parent” shall mean World Health Alternatives, Inc., a Florida corporation.

 

“Payment Office” shall mean initially the address set forth beneath Lender’s
name on the signature page of the Agreement, and thereafter, such other office
of Lender, if any, which it may designate by notice to Borrower to be the
Payment Office.

 

“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations, approvals, certificates of need,
provider numbers and other rights.

 

“Permitted Acquisitions” shall mean any acquisition by Borrower or any
wholly-owned Subsidiary of Borrower, whether through a purchase of stock or
assets or through a merger, consolidation or amalgamation, of another Person or
the assets constituting an entire or a portion of any business or operating
business unit of another Person, and which is approved in writing prior to
consummation by Lender in its sole discretion and complies with each of the
following:

 

Appendix A-8



--------------------------------------------------------------------------------

(i) The assets so acquired or, as the case may be, the assets of the Person so
acquired shall be in or related to the healthcare (or administrative support
services related thereto) staffing business;

 

(ii) The Lender shall be satisfied that such proposed Permitted Acquisition will
not be reasonably likely to result in materially increased liabilities
(contingent or otherwise) of Borrower or any of its Subsidiaries (including,
without limitation, tax, ERISA or environmental liabilities);

 

(iii) Recalculations are made by Borrower of compliance with the financial
covenants set forth in Annex I on a pro forma basis for the prior year and each
year (or portion thereof) remaining in the Term, and such recalculations shall
show that all such covenants would have been complied with throughout the
applicable calculation period on a pro forma basis;

 

(iv) Such proposed Permitted Acquisition shall be effected in such manner so
that the acquired capital stock or assets are owned either by Borrower or a
wholly-owned Subsidiary of Borrower and, if effected by merger, consolidated or
amalgamation, Borrower or such wholly-owned Subsidiary shall be the surviving,
continuing or resulting entity;

 

(v) Borrower shall have acquired the assets or stock free and clear of all
Liens;

 

(vi) Borrower shall have delivered to Lender and Lenders an information packet
with respect to such proposed Permitted Acquisition at least twenty (20)
calendar days prior to the date upon which Borrower intends to consummate such
proposed Permitted Acquisition, which information packet shall include, but
shall not be limited to, (A) a description of the Persons party to such proposed
Permitted Acquisition, (B) a description of the structure and material terms of
such proposed Permitted Acquisition, (C) any and all historical financial
statements of any Person to be acquired by Borrower in such proposed Permitted
Acquisition, (D) a revised budget for Borrower for the fiscal year in which the
proposed Permitted Acquisition is to occur, as well as revised pro forma
financial projections for Borrower for each of the remaining years of the Term,
and (E) such other information related to the proposed Permitted Acquisition as
shall have been requested by Lender;

 

(vii) Borrower shall have delivered Security Documents and any other documents
or agreements requested by Lender to perfect Lender’s Lien on all such assets or
stock acquired or formed by Borrower in such Permitted Acquisition;

 

(viii) Lender shall have satisfactorily completed any due diligence review of
the transaction and the Persons and assets involved therein as Lender shall
request; and

 

(ix) Any Subsidiary of Borrower that is organized, created, resulting from or
otherwise party to such Permitted Acquisition and that is not already a Borrower
hereunder shall have executed such Loan Documents and delivered other opinions,
certificates, information and documents as Lender shall request.

 

“Permitted Discretion” shall mean a determination or judgment made by Lender in
good faith in the exercise of reasonable (from the perspective of a secured
lender) business judgment.

 

“Permitted Indebtedness” shall have the meaning given such term in Section 7.2.

 

Appendix A-9



--------------------------------------------------------------------------------

“Permitted Liens” shall have the meaning given such term in Section 7.3.

 

“Permitted Subordinated Debt” shall mean indebtedness incurred by Borrower which
is subordinated to Borrower’s indebtedness owed to Lender pursuant to a
Subordination Agreement, including unsecured indebtedness owing to Richard
McDonald in an amount equal to $306,000.

 

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

 

“Prime Rate” shall mean a fluctuating interest rate per annum equal at all times
to the rate of interest announced publicly from time to time by Citibank, N.A.
as its base rate; provided, that such rate is not necessarily the best rate
offered to its customers, and, should Lender be unable to determine such rate,
such other indication of the prevailing prime rate of interest as may reasonably
be chosen by Lender; provided, that each change in the fluctuating interest rate
shall take effect simultaneously with the corresponding change in the Prime
Rate.

 

“Receipt” shall have the meaning given such term in Section 12.5.

 

“Released Parties” shall have the meaning given such term in Section 12.11.

 

“Releasing Parties” shall have the meaning given such term in Section 12.11.

 

“Revolver Termination” shall have the meaning given such term in Section
11.1(b).

 

“Revolving Facility Maturity Date” shall be February 14, 2008.

 

“Sale Transaction” shall mean a sale of all or substantially all of the stock
and/or assets of the Borrowers to any Person in one or more transactions where
such acquiring Person or its Affiliates have not previously been owners of any
material portion of Borrower.

 

“Security Documents” shall mean the Notes, this Agreement, Guaranties,
Collateral Patent, Trademark and Copyright Assignment, Lockbox Agreements,
Uniform Commercial Code Financing Statements and all other documents or
instruments necessary to create or perfect the Liens in the Collateral, as such
may be modified, amended or supplemented from time to time.

 

“Solvency Certificate” shall have the meaning given such term in Section 4.1(d).

 

“Solvent” means, as to any Person (i) the assets of such Person, at a Fair
Valuation, exceed the total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person, and (ii) no unreasonably
small capital base with which to engage in its anticipated business exists with
respect to such Person.

 

“Subordination Agreement” shall mean, collectively, any subordination
agreements, in form and substance acceptable to Lender in its sole discretion,
to which Lender and other service providers or creditors of any Borrower are a
party.

 

“Subsidiary” shall mean, (i) as to Borrower, any Person in which more than 50%
of all equity, membership, partnership or other ownership interests is owned
directly or indirectly by Borrower or one or more of its Subsidiaries, and (ii)
as to any other Person, any Person in which more than 50% of all

 

Appendix A-10



--------------------------------------------------------------------------------

equity, membership, partnership or other ownership interests is owned directly
or indirectly by such Person or by one or more of such Person’s Subsidiaries.

 

“Term” shall mean the period commencing on the date set forth on the first page
hereof and ending on the date that is three (3) years after the Closing Date.

 

“Term Loan Maturity Date” shall be February 14, 2008.

 

“Term Termination” shall have the meaning given such term in Section 11.1(c).

 

“Transferee” shall have the meaning given such term in Section 12.2.

 

“Transaction” shall have the meaning given such term in Section 6.13.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Maryland from time to time.

 

“Unused Line Fee” shall have the meaning given such term in Section 3.2.

 

“Yield Maintenance Amount” shall mean an amount equal to the product of: (A) the
all-in effective yield (measured as a percentage per annum) on the Revolving
Facility and the Term Loan for the six months prior to the Termination Date; (B)
the sum of (i) the Facility Cap and (ii) the outstanding obligations on the Term
Loan; and (C) the quotient of (i) the number of months remaining in the Term,
and (ii) twelve.

 

Appendix A-11